           Case 2:21-cv-01189-APG-VCF Document 1 Filed 06/23/21 Page 1 of 48



 1   Don Springmeyer (Nevada Bar No. 1021)
     KEMP JONES, LLP
 2   3800 Howard Hughes Parkway, 17th Floor
     Las Vegas, Nevada 89169
 3   Tel.: (702) 385-6000
     Fax: (702) 385-6001
 4   Email: dspringmeyer@kempjones.com

 5
     [Additional Counsel Listed on Signature Page]
 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                                           DISTRICT OF NEVADA
10
      Kajan Johnson and Clarence Dollaway, on behalf      Case No.:
11    of themselves and all others similarly situated,

12                         Plaintiffs,                    ANTITRUST CLASS ACTION COMPLAINT
13           v.
                                                          DEMAND FOR JURY TRIAL
14    Zuffa, LLC (d/b/a Ultimate Fighting
      Championship and UFC) and Endeavor Group
15    Holdings, Inc.,

16                         Defendants.

17

18

19

20

21

22

23

24

25

26

27

28



                                         ANTITRUST CLASS ACTION COMPLAINT
            Case 2:21-cv-01189-APG-VCF Document 1 Filed 06/23/21 Page 2 of 48



 1

 2                                                         TABLE OF CONTENTS

 3   I.     NATURE OF ACTION AND SUMMARY .....................................................................................1
 4   II.    JURISDICTION AND VENUE ......................................................................................................8
 5   III.   DEFINITIONS.................................................................................................................................9
 6   IV.    PARTIES ........................................................................................................................................10
 7   V.     CLASS ACTION ALLEGATIONS ...............................................................................................12
 8   VI.    THE UFC’S MONOPOLY AND MONOPSONY POWER..........................................................14
 9          A.              e UFC’s Monopoly Power in the Relevant Output Market ...........................................14
10                     1.             e Relevant Output Market ..................................................................................14
11                     2.             e Relevant Geographic Market ..........................................................................16
12                     3.          e UFC’s Monopoly Power with Respect to Promoting Live Professional
                                  MMA Bouts. ..........................................................................................................17
13
            B.              e UFC has Monopsony Power in the Relevant Input Market ........................................19
14
                       1.             e Relevant Input Market.....................................................................................19
15
                       2.             e Relevant Geographic Market ..........................................................................21
16
                       3.           e UFC has Monopsony Power with Respect to Professional MMA
17                                Fighter Services. ....................................................................................................22
18          C.         Overview of the MMA Industry and the UFC’s Dominance .............................................24
19          D.           e UFC’s Complete Control of Its Sport Is Unique in the Context of Big-Time
                       Professional Sports.............................................................................................................25
20
            E.              e Growth of MMA in the United States .........................................................................25
21
     VII.   THE UFC’S ANTICOMPETITIVE SCHEME AND ITS RESULTING ANTITRUST
22          INJURIES TO PLAINTIFFS AND MEMBERS OF THE CLASS ..............................................26
23          A.          e UFC’s Anticompetitive Scheme to Acquire, Maintain, and Enhance
                       Monopsony Power .............................................................................................................26
24
                       1.           e UFC Has Leveraged Its Monopoly and Monopsony Power to Deny
25                                Necessary Inputs to Would-Be Rival MMA Promoters. ........................................26
26                     2.         After Impairing Actual or Potential Rival Promoters in the Relevant Output
                                  Market rough the Scheme Alleged Herein, the UFC Acquired ose
27                                Would-Be Rivals that It Did Not Put Out of Business or Relegate to the
                                  “Minor Leagues.” ...................................................................................................33
28

                                                                               i

                                                     ANTITRUST CLASS ACTION COMPLAINT
             Case 2:21-cv-01189-APG-VCF Document 1 Filed 06/23/21 Page 3 of 48



 1                     3.         After Impairing Actual or Potential Rivals and Acquiring Virtually Every
                                  Would-Be Rival Promoter at It Did Not Put Out of Business, the UFC
 2                                Relegated all Remaining MMA Promoters to “Minor League” Status..................36

 3           B.          e UFC’s Exclusionary Scheme Substantially Foreclosed Competition in the
                       Relevant Input and Output Markets ...................................................................................40
 4
             C.        Plaintiﬀs and Members of the Class Suﬀered Antitrust Injury ..........................................41
 5
     VIII.   INTERSTATE COMMERCE ........................................................................................................42
 6
     IX.     CLAIM FOR RELIEF FOR MONOPSONIZATION UNDER SECTION 2 OF THE
 7           SHERMAN ACT ...........................................................................................................................42

 8   X.      DEMAND FOR JUDGMENT.......................................................................................................44

 9   XI.     DEMAND FOR JURY TRIAL ......................................................................................................44

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                           ii

                                                   ANTITRUST CLASS ACTION COMPLAINT
               Case 2:21-cv-01189-APG-VCF Document 1 Filed 06/23/21 Page 4 of 48



 1             Kajan Johnson and Clarence Dollaway (“Plaintiﬀs”) file this action on behalf of themselves and

 2   as a class action on behalf of all others similarly situated, pursuant to Rule 23 of the Federal Rules of

 3   Civil Procedure, against Defendants Zuﬀa, LLC (“Zuﬀa”), operating under the trademark Ultimate

 4   Fighting Championship® or UFC® (“UFC”), and Endeavor Group Holdings, Inc. (“Endeavor”)

 5   (collectively, “Defendants”). Plaintiﬀs seek treble damages and injunctive relief for Defendants’

 6   violations of Section 2 of the Sherman Act, 15 U.S.C. § 2. Plaintiﬀs complain and allege as follows based

 7   on: (a) their personal knowledge; (b) the investigation of Plaintiﬀs’ counsel; and (c) information and

 8   belief:

 9   I.        NATURE OF ACTION AND SUMMARY

10             1.        is case is similar to the class action brought by Cung Le, Nathan Quarry, Jon Fitch,
11   Brandon Vera, Luis Javier Vazquez, and Kyle Kingsbury against the UFC currently pending in this Court.
12   See Cung Le, et al. v. Zuﬀa, LLC d/b/a Ultimate Fighting Championship and UFC, No. 2:15-cv-01045-
13   RFB-BNW (D. Nev.) (“Le”). Plaintiﬀs in Le brought suit on behalf of a class defined as follows in the Le
14   Complaint: “All persons who competed in one or more live professional UFC-promoted MMA bouts
15   taking place or broadcast in the United States during the Class Period [i.e., the period from December 16,
16   2010 until the illicit scheme alleged herein ceases].” ECF No. 208 ¶¶39, 27(c).      e Le plaintiﬀs
17   ultimately sought certification of the following class: “All persons who competed in one or more live
18   professional UFC-promoted MMA bouts taking place or broadcast in the United States from December
19   16, 2010, to June 30, 2017.” Le, ECF No. 518 at i. Because the class period ultimately proposed by the
20   plaintiﬀs in Le closed on June 30, 2017, Plaintiﬀs Johnson and Dollaway bring this case on behalf of
21   those like themselves who fought a bout promoted by the UFC from July 1, 2017 to the present. Like Le,
22   this is a civil antitrust action under Section 2 of the Sherman Act, 15 U.S.C. § 2, for treble damages and
23   other relief arising out of Defendants’ overarching anticompetitive scheme to maintain and enhance the
24   UFC’s (a) monopoly power in the market for promotion of live Professional Mixed Martial Arts
25   (“MMA”) Fighter bouts,1 and (b) monopsony power in the market for Professional MMA Fighter
26   services.      e relevant geographic market for both the Relevant Input Market and Relevant Output Market

27
     1
28    A “bout,” as used in this Complaint, is a professional live MMA contest between two Mixed Martial
     Artists promoted by an MMA Promoter.
                                                            1

                                          ANTITRUST CLASS ACTION COMPLAINT
           Case 2:21-cv-01189-APG-VCF Document 1 Filed 06/23/21 Page 5 of 48



 1   is limited to the United States and, in the alternative, North America. Regardless of whether the relevant

 2   geographic market includes the U.S., North America, or indeed the entire world, the UFC has monopoly

 3   and monopsony power, which it gained, enhanced, and maintained through the anticompetitive scheme

 4   alleged herein. As alleged below, the UFC has engaged in an illegal scheme to eliminate competition

 5   from would-be rival MMA Promoters by systematically preventing them from gaining access to

 6   resources critical to successful MMA Promotions (namely, top-ranked MMA athletes), including by

 7   imposing extreme restrictions on UFC Fighters’ ability to fight for would-be rivals during and after their

 8   tenure with the UFC. As a result of this scheme, UFC Fighters are paid a fraction of what they would

 9   earn in a competitive marketplace.

10          2.      Plaintiﬀs Kajan Johnson and Clarence Dollaway are both Professional MMA Fighters who

11   fought in multiple bouts promoted by the UFC during the period running from July 1, 2017 to the present

12   (“Class Period”). Plaintiﬀs bring this action on behalf of themselves and a proposed class of similarly

13   situated current and former UFC Fighters (the “Class,” defined in more detail below).

14          3.        rough a series of anticompetitive, illicit, and exclusionary acts, the UFC has illegally

15   acquired, enhanced, and maintained dominant positions in the markets for (a) promoting live Professional

16   MMA Fighter bouts (the “Relevant Output Market”), and (b) Professional MMA Fighter services (the

17   “Relevant Input Market”).    e Relevant Output Market and Relevant Input Market are referred to

18   collectively herein as the “Relevant Markets.”

19          4.      Defendants’ conduct, as alleged herein, has substantially foreclosed competition and

20   thereby enhanced and maintained the UFC’s monopoly power in the Relevant Output Market and

21   monopsony power in the Relevant Input Market. By dominating the market for promoting live

22   Professional MMA bouts, Defendants make the UFC the “only game in town” for Professional MMA

23   Fighters who want to earn a living in their chosen profession at the highest level of the sport of MMA.

24   By dominating the market for Professional MMA Fighter services through the scheme alleged herein

25   (including through long-term exclusive agreements with MMA Fighters and other exclusionary and

26   anticompetitive acts), the UFC controls the talents of Professional MMA Fighters who are popular with

27   national audiences. Because an MMA Promoter can attract a significant live or Pay-Per-View audience

28   based on the public notoriety of the Professional MMA Fighters scheduled to appear, and because the

                                                          2

                                          ANTITRUST CLASS ACTION COMPLAINT
           Case 2:21-cv-01189-APG-VCF Document 1 Filed 06/23/21 Page 6 of 48



 1   UFC blocks its MMA Fighters from competing against Fighters from other promotions, would-be rival

 2   MMA Promoters require access to a critical mass of fighters with such notoriety in order to become

 3   significant players in the market for promoting live Professional MMA bouts.

 4          5.        e UFC has used the ill-gotten monopoly and monopsony power it has obtained and

 5   maintained through the scheme alleged herein to artificially suppress compensation for UFC Fighters in

 6   the Class to below competitive levels.

 7          6.        e UFC, which (through the conduct alleged herein) now controls approximately 90% of

 8   the revenues derived from live Professional MMA bouts (regardless of whether the geographic market is

 9   the U.S., North America, or the entire world), and has the vast majority of top-ranked Professional MMA

10   Fighters signed to exclusive deals, promotes and distributes professional live MMA bouts through

11   various venues, in the U.S. and internationally, including physical venues such as the SAP Center and the

12   HP Arena in San Jose, California; the Sleep Train Arena in Sacramento, California; the Key Arena in

13   Seattle, Washington; the Honda Center in Anaheim, California; the United Center in Chicago, Illinois;

14   the Prudential Center in Newark, New Jersey; the Amway Center in Orlando, Florida; the Mandalay Bay

15   Events Center in Las Vegas, Nevada; the Philips Arena in Atlanta, Georgia; the Wells Fargo Center in

16   Philadelphia, Pennsylvania; the Target Center in Minneapolis, Minnesota; the Patriot Center in Fairfax,

17   Virginia; the TD Garden in Boston, Massachusetts; and through network television venues and Pay-Per-

18   View events broadcast in the U.S. and North America. As part of the anticompetitive scheme alleged

19   herein, the UFC has acquired, driven out of business, foreclosed the entry of, and/or substantially

20   impaired the competitiveness of multiple actual and potential MMA Promotion rivals. As a result, the

21   only remaining promoters of MMA bouts are either fringe competitors—which, as a general matter, do

22   not and cannot successfully compete directly with the UFC—or entities that have essentially been

23   conscripted by the UFC, through the scheme alleged herein, into acting as the UFC’s “minor leagues,”

24   developing talent for the UFC but not competing directly with it.

25          7.      In an April 2008, Forbes magazine article entitled “Ultimate Cash Machine,” Lorenzo

26   Fertitta was quoted as saying: “We are like football and the NFL.    e sport of mixed martial arts is

27   known by one name: UFC.” By 2010, as a result of the anticompetitive conduct alleged herein,

28   Defendant Zuﬀa’s President, Dana White, boasted that it had essentially eliminated all of its competition.

                                                          3

                                        ANTITRUST CLASS ACTION COMPLAINT
           Case 2:21-cv-01189-APG-VCF Document 1 Filed 06/23/21 Page 7 of 48



 1   White publicly proclaimed that, within the sport of MMA: “ ere is no competition. We’re the NFL. You

 2   don’t see people looking at the NFL and going, ‘Yeah, but he’s not the best player in the world because

 3   there’s a guy playing for the Canadian Football League or the Arena League over here.’ We’re the NFL.

 4   There is no other guy.” However, unlike the NFL—which has multiple teams vying for player services—

 5   within the UFC, there is no competition for Professional MMA Fighter services. Due to the scheme

 6   alleged herein, for Professional MMA Fighters at the top of their sport, it’s the UFC or nothing. To repeat

 7   Mr. White’s boastful concession: “    ere is no other guy.”

 8          8.      As set forth in more detail below, the UFC acquired and maintained monopoly power in

 9   the Relevant Output Market and monopsony power in the Relevant Input Market through a series of

10   exclusionary acts, including (a) direct acquisitions of actual or potential rivals (who were forced to sell to

11   the UFC because they found it impossible to compete profitably due to the UFC’s anticompetitive

12   scheme), as well as (b) a multifaceted scheme to impair and foreclose competition by leveraging the

13   UFC’s market dominance—including its tight-fisted control over the supply of Professional MMA

14   Fighters—to block actual or potential rivals from accessing inputs (such as, e.g., Professional MMA

15   Fighters) necessary to compete successfully in the market for promoting live Professional MMA bouts

16   and the market for Professional MMA Fighter Services.         e UFC has locked up the supply of

17   Professional MMA Fighters through, first, a series of acquisitions designed to remove competing rivals

18   and would-be rivals and thereby championship titles from the marketplace by acquiring the contracts of

19   Professional MMA Fighters and shuttering the acquired promotions; and second, by, inter alia, forcing

20   all UFC Fighters to enter into long-term exclusive contracts that bar them from working with would-be

21   rival MMA Promotion companies all but indefinitely.

22          9.         rough the scheme alleged herein, the UFC locked up all or virtually all Professional

23   MMA Fighters with substantial national or regional notoriety or rank to long-term exclusive deals.

24   Without access to, or the ability to compete for access to, an available pool of top-flight or top-ranked

25   Professional MMA Fighters, would-be UFC rivals cannot hope to attract enough viewers (either live or

26   via Internet, television or Pay-Per-View broadcast) to make their promotions significantly profitable such

27   that they could possibly challenge the UFC’s dominance in the Relevant Markets.

28          10.        e UFC denied actual and potential rivals the necessary inputs to run eﬀective

                                                           4

                                          ANTITRUST CLASS ACTION COMPLAINT
           Case 2:21-cv-01189-APG-VCF Document 1 Filed 06/23/21 Page 8 of 48



 1   professional MMA Promotion companies, raising rivals’ costs, and making it impossible for them to

 2   compete eﬀectively. As a result of the UFC’s exclusionary scheme, multiple actual or potential rivals

 3   were forced to sell to the UFC, exit the market entirely, or be relegated to “feeder league” status,

 4   eﬀectively serving as a proving ground for potential future UFC fighters.

 5          11.        e UFC has publicly touted its success in using the scheme alleged in this Complaint to

 6   squash its competition. For example, in November 2008, UFC President Dana White uploaded a pre-bout

 7   video blog to YouTube in which he held up the following mock tombstone prominently displaying the

 8   letters “RIP” as well as the logos and “dates of death” of would-be rival MMA Promoters— International

 9   Fight League (“IFL”), Elite Xtreme Combat (“EliteXC”), and Aﬄiction Entertainment (“Aﬄiction”).

10   Each promotion had been or would soon be put out of business by the UFC’s anticompetitive conduct.

11

12

13

14

15

16

17

18

19

20

21
            12.     After reading oﬀ the names of the MMA Promotion companies that the UFC had
22
     eliminated through the conduct alleged herein, White took credit for their demise, proclaiming, “I’m the
23
     grim reaper, motherf***ers.”
24

25

26

27

28

                                                           5

                                         ANTITRUST CLASS ACTION COMPLAINT
            Case 2:21-cv-01189-APG-VCF Document 1 Filed 06/23/21 Page 9 of 48



 1          13.     Similarly, on October 14, 2012, White boastfully responded on Twitter to a fan of the

 2   acquired and shuttered Pride Fighting Championships promotion by stating:

 3

 4

 5

 6

 7

 8

 9

10

11          14.     In a June 14, 2010 interview with a leading MMA website, MMA Junkie, White stated:

12                     ere was a time when it [competition in the MMA industry] was neck-and-neck. at
                    time is over. ere were times when we were in dogfights, but everybody needs to just
13                  concede and realize we’re the [expletive] NFL. Period. End of story.

14          15.     While the UFC dominates the sport of MMA much like the NFL dominates the sport of
15   football, the UFC does not contain rival teams that vie to sign players based on their estimated value in a
16   competitive market; nor is the UFC a “league” of any kind.
17          16.        e UFC is an individual sport that issues championship titles to athletes competing in,
18   and winning, title bouts.   e UFC follows no independent ranking criteria, nor does it establish any
19   objective criteria for obtaining a title bout. By following no objective criteria, the UFC is able to exert
20   enormous control over its exclusive roster of athletes, who are constantly at risk of losing the opportunity
21   to be aﬀorded “title bouts” or to earn a living as an MMA fighter. Further, the UFC shuts out rival
22   promotion opportunities for promoters and fighters by refusing to co-promote events with would-be rival
23   MMA Promoters and prohibiting its athletes from competing against any non-UFC MMA Fighters in live
24   Professional MMA bouts. Such exclusivity, as part of the alleged scheme, bolsters the UFC’s ability to
25   maintain its iron-fisted control of Professional MMA Fighters and MMA more generally, including by
26   controlling the only titles that matter in top-flight MMA. As a result of the UFC’s scheme, in order to
27   generate any significant public notoriety and earn a living in their chosen profession, Professional MMA
28   Fighters are foreclosed from the opportunity to self-promote and must sign exclusively with the UFC and

                                                           6

                                         ANTITRUST CLASS ACTION COMPLAINT
           Case 2:21-cv-01189-APG-VCF Document 1 Filed 06/23/21 Page 10 of 48



 1   compete only against other UFC athletes.

 2          17.     Having thoroughly dominated the Relevant Markets, in November 2013, the UFC

 3   unveiled its plans for extending its dominance internationally from the U.S. and North American markets

 4   when it posted to Twitter the following image of White, flanked by former Zuﬀa co-owners Frank and

 5   Lorenzo Fertitta, at a sports conference, in front of a screen stating, “World F**king Domination

 6   Reshaping the Sports World:”2

 7

 8

 9

10

11

12

13

14

15

16

17

18          18.     As a result of the anticompetitive scheme alleged herein, the UFC has foreclosed
19   competition and gained, maintained, and enhanced its position as the dominant promoter of MMA and
20   one of the most powerful organizations in professional sports.   e UFC now generates approximately
21   $900 million dollars in annual revenues and has profit margins higher than all or nearly all other major
22   professional sports.   is anticompetitive scheme, which has aﬀorded the UFC dominance in the Relevant
23   Markets, allows it to exploit the MMA Fighters on whose backs the business rests. All UFC Fighters are
24   paid a mere fraction of what they would make in a competitive market. Rather than earning paydays
25   comparable to boxers, a sport with many natural parallels, Professional MMA Fighters go substantially
26   undercompensated despite the punishing—and popular—nature of their profession. In fact, UFC fighters
27
     2
28       e image has been edited to modify the oﬀensive language appearing in the first line of the original
     text, as have various quotations from Dana White throughout this Complaint.
                                                          7

                                        ANTITRUST CLASS ACTION COMPLAINT
           Case 2:21-cv-01189-APG-VCF Document 1 Filed 06/23/21 Page 11 of 48



 1   collectively earn less than 20% of the revenues generated by UFC events, whereas athletes in boxing,

 2   MLB, the NBA, the NFL, and the NHL all earn 50% or more—sometimes substantially more—of

 3   revenues generated by those sports.

 4          19.     As described below, the UFC did not acquire and does not maintain its monopoly power

 5   in the Relevant Output Market and monopsony power in the Relevant Input Market lawfully.            e UFC’s

 6   anticompetitive and illegal scheme through which it obtained and maintains its unlawful

 7   monopoly/monopsony, as described herein, reaches virtually every aspect of the sport.

 8          20.     As alleged below, by gaining, maintaining, and enhancing iron-fisted control over the

 9   Relevant Markets through the ongoing exclusionary scheme alleged herein, the UFC has foreclosed

10   competition in the Relevant Markets; acquired, enhanced, and maintained (i) monopoly power in the

11   Relevant Output Market and (ii) monopsony power in the Relevant Input Market; and used its dominant

12   position to enter into and dominate other segments of the MMA Industry unrelated to the promotion of

13   live Professional MMA events.      is conduct, taken together, has had substantial anticompetitive eﬀects

14   in the Relevant Markets, and has harmed members of the Class defined herein in that compensation of

15   members of the Class has been and continues to be substantially and artificially suppressed.

16   II.    JURISDICTION AND VENUE

17          21.        is action is brought under Section 2 of the Sherman Act, 15 U.S.C. § 2.
18          22.     Plaintiﬀs have been injured, and are likely to continue to be injured, as a direct result of
19   Defendants’ unlawful conduct.
20          23.        e United States District Court for the District of Nevada has subject matter jurisdiction
21   over this action pursuant to 28 U.S.C. §§ 1331 and 1337(a), and section 4 of the Clayton Act, 15 U.S.C. §
22   15(a)(2).
23          24.     Venue is proper in this District under Sections 4 and 12 of the Clayton Act, 15 U.S.C. §§
24   15 and 22. Zuﬀa is a resident of this District and has its principal place of business in this District. Zuﬀa
25   has promoted professional live MMA events in this District, and sold or licensed promotional,
26   merchandising, or ancillary materials throughout this District. Venue in this District is also proper
27   pursuant to 28 U.S.C. § 1391.
28          25.        e UFC has acquired, enhanced, and is illegally maintaining monopsony power in the

                                                           8

                                         ANTITRUST CLASS ACTION COMPLAINT
            Case 2:21-cv-01189-APG-VCF Document 1 Filed 06/23/21 Page 12 of 48



 1   Relevant Input Market and monopoly power in the Relevant Output Market through the anticompetitive

 2   scheme alleged herein.

 3   III.     DEFINITIONS

 4            26.   As used herein:

 5                  a.        “Bout Agreement” means a contract between a UFC Fighter and Zuﬀa, or its

 6   aﬃliates, which designates, among other things, the opponent, weight class, and date of a scheduled bout.

 7                  b.        “Card” means the identification of all of the bouts that occur during a single MMA

 8   event.    e Card typically consists of the Main Card and the Undercard.

 9                  c.        “Class Period” means the period from July 1, 2017 until the ongoing illicit scheme

10   alleged herein ceases.

11                  d.        “Exclusive Promotional and Ancillary Rights Agreement” means a contract

12   between a UFC Fighter and Zuﬀa, pursuant to which Zuﬀa is the exclusive promoter of a UFC Fighter’s

13   bouts for a period of time, and the UFC Fighter grants certain ancillary rights to Zuﬀa in perpetuity.

14                  e.        “Mixed Martial Arts” or “MMA” means a competitive individual sport in which

15   competitors use interdisciplinary forms of martial arts that include, e.g., jiu-jitsu, judo, karate, boxing,

16   kickboxing, taekwondo, and/or wrestling to their strategic and tactical advantage in a supervised match.

17   Scoring in live professional MMA bouts is based on state athletic commission-approved definitions and

18   rules for striking (blows with the hand, feet, knees or elbows) and grappling (submission holds,

19   chokeholds, throws or takedowns).

20                  f.        “MMA Industry” means the business of promoting live MMA bouts and may also

21   include the promotion of Pay-Per-View MMA events to generate Pay-Per-View revenues and ticket sales

22   as well as ancillary activities such as: the sale of live and taped television programming, video-on-

23   demand, merchandise (videos, DVDs, video games, apparel, hats, sporting equipment, etc.), event and

24   fighter sponsorships, and the collection of MMA-related copyright and trademark royalties.

25                  g.        MMA Promoter” or “MMA Promotion” means a person or entity that arranges

26   professional live MMA bouts for profit.

27                  h.        “Pay-Per-View” or “PPV” means a type of pay television or broadcast service by

28   which a subscriber of an Internet or television service provider can purchase events to view live via

                                                            9

                                          ANTITRUST CLASS ACTION COMPLAINT
           Case 2:21-cv-01189-APG-VCF Document 1 Filed 06/23/21 Page 13 of 48



 1   private telecast or Internet broadcast.   e events are typically purchased live but can also be purchased

 2   for several weeks after an event first airs. Events can be purchased using an on-screen guide, an

 3   automated telephone system, on the Internet or through a live customer service representative.

 4                  i.       “Professional MMA Fighter” means a person who is compensated as a combatant

 5   in a Mixed Martial Arts bout.

 6                  j.      “UFC Fighter” means a person who is paid by the UFC for participating in one or

 7   more professional MMA bouts promoted by the UFC.

 8   IV.    PARTIES

 9          27.     Defendant Zuﬀa, LLC is a Nevada limited liability company founded in 2000 and

10   headquartered in Las Vegas, Nevada.

11          28.     Zuﬀa is a privately-held entity that is owned by Endeavor. Zuﬀa is in the business of,

12   among other things, promoting live Professional MMA bouts in the U.S. and elsewhere, under the trade

13   names of the Ultimate Fighting Championship® or UFC®. Under the UFC trademark, which is wholly

14   owned by Zuﬀa, Zuﬀa promotes professional MMA events for live audiences as well as live television,
15   Internet and PPV broadcasts; and licenses, markets, sells and distributes UFC Licensed Merchandise
16   and/or Promotional Materials including, but not limited to, tickets to bouts, live and taped television
17   programming, broadcasts over an Internet subscription service, sponsorships and other merchandise
18   including video games, action figures, gyms, fitness products, athletic equipment, apparel, footwear, hats,
19   photographs, toys, collectibles, trading cards and digital media products.
20          29.     Defendant Endeavor Group Holdings, Inc. (“Endeavor”) is a sports, events, media, and
21   talent company. Endeavor owns and operates the UFC, produces and distributes UFC programming,
22   manages UFC live events and experiences, and licenses UFC media and sponsorship rights. Endeavor
23   produces more than 40 live UFC events annually which are broadcast in over 160 countries and
24   territories to approximately 1 billion TV households as well as other editorial video content for the UFC.3
25   Endeavor and its employees hold promoters and matchmakers licenses in various states to organize and

26

27   3
      See Endeavor Group Holdings, Inc., Amendment No. 1 to Form S-1 Registration Statement (Apr. 20,
28   2021), https://www.sec.gov/Archives/edgar/data/0001766363/000119312521122043/d67085ds1a.htm at
     108.
                                                          10

                                         ANTITRUST CLASS ACTION COMPLAINT
             Case 2:21-cv-01189-APG-VCF Document 1 Filed 06/23/21 Page 14 of 48



 1   hold UFC’s live events.4 In addition, Endeavor sells global media and sponsorship rights for the UFC
 2   and licenses the UFC’s intellectual property.5 Endeavor recently entered into a “record seven-year deal
 3   with ESPN/ESPN+ for UFC’s linear and pay-per-view rights in the US.”6 Endeavor also owns and
 4   operates the UFC’s FIGHT PASS streaming platform and the UFC Performance Institute, which oﬀers

 5   specialized training to athletes.7 In August 2016, Endeavor acquired Zuﬀa, together with aﬃliates of
 6   Silver Lake Partners (“Silver Lake”) and Kohlberg Kravis Roberts & Co. L.P. (“KKR”), for

 7   approximately $4 billion. Following the transaction, Endeavor owned 50.1% of Zuﬀa. In February 2021,

 8   Endeavor entered into an agreement with Silver Lake and KKR to acquire the outstanding equity in Zuﬀa

 9   contingent upon Endeavor’s initial public oﬀering (“IPO”), among other conditions.8 On March 31, 2021,

10   Endeavor filed a Form S-1 Registration Statement with the United States Securities and Exchange

11   Commission in connection with its planned IPO.9 On April 28, 2021, Endeavor completed its IPO and

12   acquired the remainder of Zuﬀa. Following the IPO, Endeavor now owns 100% of Zuﬀa.
13             30.     All of Defendants’ actions described in this Complaint are part of, and in furtherance of,
14   the unlawful anticompetitive scheme and illegal restraints of trade alleged herein, and were authorized,
15   ordered, and/or performed by Defendants’ various owners, shareholders, oﬃcers, agents, employees, or
16   other representatives, including but not limited to, Endeavor CEO Ari Emmanuel, former Zuﬀa owners
17   Lorenzo Fertitta and Frank Fertitta, and UFC president Dana White, while actively engaged in the
18   management of the UFC’s aﬀairs, within the course and scope of their roles or duties of employment, or
19   with the actual, apparent, or ostensible authority of Endeavor, Zuﬀa, and the UFC.
20             31.     Defendants have illegally acquired and continue to maintain monopsony power in the
21   Relevant Input Market, i.e., the market for Professional MMA Fighter services, through various illicit
22   market restraints and exclusionary conduct, including unlawful restraints and exclusionary conduct in the
23
     4
         Id. at 159.
24
     5
         Id. at 4-7, 109, 121, 148.
25   6
         Id. at 150.
26   7
         Id. at 5, 49, 108, 150-51.
     8
27       See id. at 11-12, 80-83, 213-15.
     9
28    Endeavor Group Holdings, Inc., Form S-1 Registration Statement (Mar. 31, 2021),
     https://www.sec.gov/Archives/edgar/data/1766363/000119312521102184/d67085ds1.htm#rom67085_1.
                                                            11

                                            ANTITRUST CLASS ACTION COMPLAINT
           Case 2:21-cv-01189-APG-VCF Document 1 Filed 06/23/21 Page 15 of 48



 1   Relevant Output Market.

 2          32.     Plaintiﬀ Kajan Johnson, a resident of Port Moody, British Columbia, Canada, is a

 3   Professional MMA Fighter and a proposed representative of the Class. Plaintiﬀ Johnson competed in

 4   seven UFC-promoted bouts that were each broadcast in the United States from 2014 through September

 5   2018. Plaintiﬀ Johnson’s compensation for participation in those UFC bouts was artificially suppressed

 6   due to the anticompetitive scheme alleged herein. Plaintiﬀ Johnson was injured as a result of the

 7   Defendants’ unlawful conduct.

 8          33.     Plaintiﬀ Clarence Dollaway, a resident of Mesa, Arizona, is a Professional MMA Fighter

 9   and a proposed representative of the Class. Plaintiﬀ Dollaway competed in 20 UFC-promoted bouts in

10   the United States and elsewhere that were each broadcast in the United States from 2008 through 2018.

11   Plaintiﬀ Dollaway’s compensation for participation in those UFC bouts was artificially suppressed due to

12   the anticompetitive scheme alleged herein. Plaintiﬀ Dollaway was injured as a result of the Defendants’

13   unlawful conduct.

14   V.     CLASS ACTION ALLEGATIONS

15          34.     Plaintiﬀs bring this action individually and as a class action pursuant to Rules 23(a),
16   23(b)(2), and 23(b)(3) of the Federal Rules of Civil Procedure on behalf of the Class consisting of:
17                  All persons who competed in one or more live professional UFC-promoted MMA bouts
                    taking place or broadcast in the United States during the period July 1, 2017 to the present
18                  (“Class Period”). e Class excludes all persons who are not residents or citizens of the
                    United States unless the UFC paid such persons for competing in a bout fought or
19
                    broadcast in the United States.
20
            35.          ere are multiple questions of law and fact common to the Class that predominate over
21
     any questions solely aﬀecting individual members, including but not limited to:
22
                    a.       whether the relevant geographic market is the United States, or alternatively, North
23
     America;
24
                    b.       whether the market for Professional MMA Fighter services, i.e., the Relevant Input
25
     Market, is an appropriate relevant market for analyzing the claims in this case;
26
                    c.       whether the UFC possesses monopsony power in the Relevant Input Market;
27
                    d.       whether, through the conduct alleged herein, the UFC willfully acquired,
28

                                                          12

                                          ANTITRUST CLASS ACTION COMPLAINT
           Case 2:21-cv-01189-APG-VCF Document 1 Filed 06/23/21 Page 16 of 48



 1   maintained and enhanced monopsony power;

 2                   e.         whether the UFC engaged in unlawful exclusionary conduct to impair the

 3   opportunities of actual or potential rivals in the Relevant Markets;

 4                   f.         whether the UFC entered into exclusionary agreements with actual or potential

 5   rival MMA Promoters, MMA venues, or other entities, that foreclosed the UFC’s actual or potential

 6   rivals from competing in the Relevant Markets;

 7                   g.         whether the terms in the UFC’s contracts requiring exclusivity are, when taken

 8   together, anticompetitive;

 9                   h.         whether Defendants’ exclusionary scheme had anticompetitive eﬀects in the

10   Relevant Markets;

11                   i.         whether Defendants’ actions alleged herein caused injury to Plaintiﬀs and the

12   members of the Class in the form of artificially suppressed compensation for participating in UFC-

13   promoted MMA bouts taking place in or broadcast in the U.S.;

14                   j.         the appropriate measure of aggregate damages; and

15                   k.         the propriety of declaratory and injunctive relief.

16           36.          e members of the Class are so numerous and geographically dispersed that joinder of all

17   members is impracticable. Although the precise number of such individuals is currently unknown,

18   Plaintiﬀs believe that the number of members in the Class is, at minimum, in the hundreds, and that the

19   members reside across the United States, including in this District.

20           37.     Plaintiﬀs’ claims are typical of those of the Class they seek to represent. Plaintiﬀs, like all

21   other members of the Class, were injured by the UFC’s illegally obtained monopsony power that resulted

22   in artificially suppressed compensation for competing in UFC bouts.

23           38.     Plaintiﬀs are more than adequate representatives of the Class and their chosen Class

24   Counsel (the undersigned) are more than adequate attorneys. Plaintiﬀs have the incentive, and are

25   committed to prosecuting this action, for the benefit of the Class. Plaintiﬀs have no interests that are

26   antagonistic to those of the Class. Plaintiﬀs have retained counsel highly experienced in antitrust and

27   class action litigation.

28           39.          is action is maintainable as a class action under Fed. R. Civ. P. 23(b)(2) because

                                                              13

                                             ANTITRUST CLASS ACTION COMPLAINT
           Case 2:21-cv-01189-APG-VCF Document 1 Filed 06/23/21 Page 17 of 48



 1   Defendants have acted and refused to act on grounds that apply generally to the Class, and final

 2   injunctive and declaratory relief is appropriate, and necessary, with respect to the Class as a whole.

 3           40.         is action is maintainable as a class action under Fed. R. Civ. P. 23(b)(3) because

 4   questions of law and fact common to the Class predominate over any questions aﬀecting only individual

 5   members of the Class. A class action is superior to other available methods for the fair and eﬃcient

 6   adjudication of this controversy. Prosecution as a class action will eliminate the possibility of repetitious

 7   litigation. Treatment of this case as a class action will permit a large number of similarly situated persons

 8   to adjudicate their common claims in a single forum simultaneously, eﬃciently, and without the

 9   duplication of eﬀort and expense that numerous individual actions would engender. Class treatment will

10   also permit the adjudication of relatively small claims by many class members who otherwise could not

11   aﬀord to litigate an antitrust claim such as that asserted in this Complaint. Plaintiﬀs are aware of no

12   diﬃculties that would render this case unmanageable.

13           41.    Plaintiﬀs and members of the Class have all suﬀered, and will continue to suﬀer, antitrust

14   injury and damages as a result of the UFC’s acquisition, enhancement, and/or maintenance of

15   monopsony power in the Relevant Input Market.

16   VI.     THE UFC’S MONOPOLY AND MONOPSONY POWER

17           A.          e UFC’s Monopoly Power in the Relevant Output Market
18                  1.          e Relevant Output Market
19           42.         e Relevant Output Market is the promotion of live Professional MMA bouts.
20           43.    Promoters of live professional MMA bouts arrange contests between Professional MMA
21   Fighters who compete in one-on-one fights known as bouts.
22           44.    Live professional MMA bouts are held in venues for which admission tickets are sold.
23   Revenues from the promotion of live professional MMA bouts may also include broadcast of the event
24   on PPV, television, or over the Internet as well as through the sale of live and taped television
25   programming, video-on-demand, merchandise (videos, DVDs, video games, apparel, hats, sporting
26   equipment, etc.), event sponsorships, and the collection of MMA-related copyright and trademark
27   royalties.
28           45.         e successful promotion of a live Professional MMA event requires a critical mass of top

                                                            14

                                           ANTITRUST CLASS ACTION COMPLAINT
           Case 2:21-cv-01189-APG-VCF Document 1 Filed 06/23/21 Page 18 of 48



 1   Professional MMA Fighters—i.e., those Fighters who have reputations for winning professional bouts

 2   (often reflected in MMA fighter rankings published by MMA publications) or who have gained notoriety

 3   with the MMA fan base and thus who can attract a wide audience. Mixed Martial Artists are skilled

 4   athletes who typically train for years before competing professionally. A successful promotion of a live

 5   Professional MMA event also requires a suitable venue, access to PPV or television distribution outlets,

 6   sponsors, and endorsements.

 7          46.     MMA is a unique blend of various martial arts disciplines, including, e.g., boxing, Muay

 8     ai (kickboxing), judo, wrestling, Brazilian jiu-jitsu, taekwondo and karate.    e rules of MMA

 9   diﬀerentiate it from other combat sports (such as boxing, which does not allow kicks, takedowns,

10   chokeholds, joint-locks, or any strikes below the waist). Similarly, wrestling does not allow striking of

11   any kind (kicks, punches, etc.), and does not have an outlet for elite amateur wrestlers to continue their

12   athletic careers as wrestlers professionally.

13          47.     MMA is distinct from “professional” wrestling as currently promoted under the umbrella

14   of World Wrestling Entertainment (“WWE”). Professional wrestling is now acknowledged to be

15   “staged”—that is, scripted entertainment involving acting with the outcome of individual matches

16   predetermined. Combat sports such as boxing or those that are limited to a single martial art, such as

17   judo, are not adequate substitutes for live Professional MMA.     ere is no meaningful market substitute

18   amongst the television-viewing and ticket-paying audience for the sport of MMA. Single-discipline

19   combat sports, such as boxing and kickboxing, do not qualify as economic substitutes because they do

20   not enjoy reasonable interchangeability of use and cross-elasticity of demand amongst the consuming

21   audience.

22          48.     Boxing does not combine diﬀerent elements from a diverse set of martial arts, as it is

23   limited to only strikes with the hands above the waist of an opponent, and hence does not provide a

24   viewing experience akin to MMA. Indeed, while state athletic gaming commissions (or equivalents

25   thereof) sanction both boxing and MMA events, such commissions impose strict requirements that define

26   each sport separately. Such distinctions include the method of scoring, weight classes, the duration and

27   number of rounds, and the methods of combat that may be employed. For example, scoring in live

28   Professional MMA bouts is based on athletic commission-approved definitions and rules for striking

                                                          15

                                          ANTITRUST CLASS ACTION COMPLAINT
           Case 2:21-cv-01189-APG-VCF Document 1 Filed 06/23/21 Page 19 of 48



 1   (blows with the hand, feet, knees or elbows) and grappling (submission, chokeholds, throws or

 2   takedowns), most forms of which are prohibited in boxing.

 3          49.     Promotion of live Professional MMA events is not reasonably interchangeable with

 4   promoting any other sport or entertainment, including boxing and/or kickboxing. For instance, and on

 5   information and belief, raising the prices for live MMA events above competitive levels by a small but

 6   significant amount for a substantial period of time would not cause so many consumers to switch to other

 7   sporting events or entertainment options that such price inflation would be unprofitable.

 8                  2.          e Relevant Geographic Market

 9          50.          e relevant geographic market for the Relevant Output Market is the United States, and,

10   in the alternative, North America. In other words, the promotion of live MMA bouts in the United

11   States—and in the alternative, North America—is the appropriate market for analyzing the claims in this

12   case. For purposes of geographic boundaries of the Relevant Output Market, bouts that take place outside

13   of the U.S. (or in the alternative, outside of North America), but which are typically broadcast live (or

14   subject to a delay to account for diﬀerences among time zones) via television, Internet and/or PPV into

15   the U.S. (or in the alternative, North America), are in the relevant geographic market. A bout which

16   neither takes place in the U.S. nor is broadcast into the U.S. is not in the geographic market.

17          51.     MMA events involving Professional MMA Fighters are typically broadcast in the U.S. on

18   national television and reported on by national broadcasters (ESPN, FOX Sports, etc.) in national media

19   outlets. U.S. consumers do not view MMA events staged or broadcast outside of the U.S. as reasonable

20   substitutes for events staged in the U.S. or broadcast into it. Barriers associated with language, travel, and

21   other costs separate non-U.S.-promoted bouts from bouts promoted in the U.S.         e PPV, broadcast, and

22   other rights to MMA promotions are sold separately in each country and region. Consumers in the U.S.

23   would not view events which are neither fought nor broadcast widely in the U.S., and would not see such

24   non-U.S. events as reasonable substitutes for bouts fought or broadcast in the U.S. A small but significant

25   increase in ticket prices for bouts fought or viewable in the U.S. would not cause so many consumers to

26   switch to bouts not fought or broadcast in the U.S. to make such an increase unprofitable.

27          52.          e United States is the only geographic area in which MMA Promoters operating in the

28   U.S. can practically turn for supplies and inputs necessary for promoting and broadcasting profitable live

                                                          16

                                          ANTITRUST CLASS ACTION COMPLAINT
           Case 2:21-cv-01189-APG-VCF Document 1 Filed 06/23/21 Page 20 of 48



 1   MMA events to U.S. consumers. Staging a live event in the U.S. requires a venue in the U.S.

 2   Broadcasting an event on television or PPV in the U.S., even if it takes place outside of the U.S., requires

 3   contracting with U.S. television broadcasting and/or PPV companies with licenses to operate in the U.S.

 4   Bouts in the U.S. typically require mainly U.S.-based medical staﬀ, judges, referees, and athletic

 5   commissions.

 6            53.    In the alternative, if the geographic market extends beyond the U.S., it would include only

 7   the rest of North America, which has the same time zones as does the U.S., and includes countries that

 8   abut the U.S. geographically, cutting down on travel and other costs.

 9                   3.        e UFC’s Monopoly Power with Respect to Promoting Live Professional
                              MMA Bouts.
10

11            54.    At all relevant times, the UFC had monopoly power in the Relevant Output Market, i.e.,

12   the market for promoting live Professional MMA bouts in the U.S. In the alternative, even if the Relevant

13   Output Market included North America, or indeed, the entire world, the UFC would have monopoly

14   power.

15            55.         e UFC obtained and maintains monopoly power in the Relevant Output Market, in large

16   part, through the anticompetitive conduct alleged herein.     e UFC possesses the ability to control,

17   maintain, and increase prices associated with the promotion of professional live MMA bouts above

18   competitive levels and to impair and exclude competitors from promoting professional live MMA bouts

19   whether the Relevant Output Market is limited to the U.S. or, in the alternative, North America, or the

20   entire world.   e UFC has the ability to foreclose, and has in fact substantially foreclosed, would-be

21   rivals from the market for promoting live Professional MMA bouts taking place or broadcast in the U.S.,

22   North America or the world.

23            56.         e UFC has, and has exercised, the power to impair and exclude competition in the

24   Relevant Output Market no matter how it is geographically defined.

25            57.         e UFC is, by far, the dominant provider of live Professional MMA events in the

26   Relevant Output Market, regardless of whether the geographic market includes the U.S. only, North

27   America only, or the entire world. According to Zuﬀa’s President, Dana White, by 2010, the UFC had

28   essentially eliminated all of its competition. He announced that, within the sport of MMA: “     ere is no

                                                           17

                                           ANTITRUST CLASS ACTION COMPLAINT
           Case 2:21-cv-01189-APG-VCF Document 1 Filed 06/23/21 Page 21 of 48



 1   competition. We’re the NFL. You don’t see people looking at the NFL and going, ‘Yeah, but he’s not the

 2   best player in the world because there’s a guy playing for the Canadian Football League or the Arena

 3   League over here.’ We’re the NFL. There is no other guy.”

 4          58.        e UFC possesses the ability to preclude or delay new entry into the Relevant Output

 5   Market, to raise would-be rivals’ costs in that market, to impair the opportunities and eﬃciencies of

 6   would-be rivals, and to control prices and exclude competition.

 7          59.        e UFC enjoys high profit margins on its sales in the Relevant Output Market in the U.S.,

 8   North America, and around the world.        e UFC’s worldwide profit margins are among the highest, if not

 9   the highest, in professional sports.

10          60.     Because, as alleged below, the UFC possesses monopsony power in the Relevant Input

11   Market, i.e., the market for Professional MMA Fighter services, the UFC has been able to use that

12   dominance as a means to restrict access and limit expansion of actual or potential rivals into the Relevant

13   Output Market.     rough, e.g., exclusive contracts with MMA Fighters, the UFC has deprived potential

14   and actual competitors of a critical input for a successful Professional MMA Promotion, namely the

15   services of a critical mass of top-ranked Professional MMA Fighters.

16          61.     As a result of its anticompetitive conduct, as alleged herein, the UFC receives

17   approximately 90% of all revenue generated by MMA events in the U.S. and North America, and upon

18   information and belief, throughout the entire world.

19          62.     Barriers to entry in the Relevant Output Market are high for several reasons, including

20   that, inter alia, establishing and maintaining a rival MMA promotion requires a substantial investment of

21   capital to be able to promote professional MMA bouts involving Professional MMA Fighters

22   successfully. Successful promotion requires the ability to secure appropriate venues, sponsorships,

23   endorsements, and PPV, and/or television distribution rights.     e UFC asserts that the “UFC brand is

24   more recognizable than the sum of its individual fighters, as evidenced by its ability to nearly sell out

25   venues even before announcing the main card to the public.” According to Lorenzo Fertitta, “Zuﬀa has

26   built the UFC into an international brand that, in many instances, has been synonymous with the rapidly

27   growing sport of MMA.” In terms of promotions, prospective market entrants cannot enter the Relevant

28   Output Market unless they can attract and retain a critical mass of top-ranked Professional MMA

                                                           18

                                            ANTITRUST CLASS ACTION COMPLAINT
           Case 2:21-cv-01189-APG-VCF Document 1 Filed 06/23/21 Page 22 of 48



 1   Fighters. Actual or potential rival promoters cannot attract and retain the necessary critical mass of top-

 2   ranked Professional MMA Fighters unless they can demonstrate that they can promote a series of

 3   profitable bouts that will result in potentially competitive compensation to the fighters.   e UFC has also

 4   amassed an unparalleled content video library of bouts and continues to acquire rights to additional

 5   footage libraries which are an important component of marketing Professional MMA Fighters and bouts.

 6     e UFC’s anticompetitive conduct—which deprives would-be rival promoters of MMA events of

 7   necessary inputs to pull oﬀ successful promotions, including through exclusionary contracts with the vast

 8   majority of top-ranked Professional MMA Fighters themselves—creates high barriers to entry for would-

 9   be rival promoters.

10          B.           e UFC has Monopsony Power in the Relevant Input Market

11                  1.          e Relevant Input Market
12          63.          e Relevant Input Market is the market for Professional MMA Fighter services.
13          64.     Professional MMA Fighters are elite athletes who typically train for years before
14   competing professionally. In live professional MMA bouts, Mixed Martial Artists compete by using
15   multiple disciplines of martial arts, including wrestling, judo, jiu-jitsu, Muay   ai, karate, taekwondo and
16   boxing. Such bouts are registered with, sanctioned by and conducted according to rules promulgated by
17   the Athletic Commission (or equivalent thereof) for the jurisdiction in which the bout is held.
18          65.     Professional MMA Fighters are typically compensated for participating as a combatant in
19   a live Professional MMA bout.
20          66.     Athletes who have trained for, and now engage in, sports other than MMA, including
21   professional boxing, and those who engage in a single martial art, such as judo, are not substitutes for
22   Professional MMA Fighters. For instance, boxers and those who engage in a single martial art are
23   generally not trained in the additional forms of martial arts (which may include wrestling, judo, jiu-jitsu,
24   taekwondo, Muay        ai and karate) necessary to become and successfully compete as a Professional
25   MMA Fighter.
26          67.     Importantly, there are no reasonably interchangeable sports to which Professional MMA
27   Fighters can turn when demand and compensation for Professional MMA Fighters is artificially
28   suppressed below competitive levels. Other martial arts disciplines do not have the audiences necessary

                                                          19

                                          ANTITRUST CLASS ACTION COMPLAINT
             Case 2:21-cv-01189-APG-VCF Document 1 Filed 06/23/21 Page 23 of 48



 1   for the fighters to earn competitive wages or even generally to be paid at all. For this and other reasons,

 2   no material number of Professional MMA Fighters could successfully transition to other sports suﬃcient

 3   to prevent a monopsonist in the market for Professional MMA Fighter services from artificially

 4   suppressing Professional MMA Fighter compensation by even a small but significant amount for a

 5   substantial period of time.

 6            68.   For instance, with respect to judo, tournaments occur infrequently, and the major ones

 7   (World Championships, Olympics) are for “amateur” fighters, that is, unpaid athletes. Brazilian Jiu Jitsu

 8   (“BJJ”) is a popular amateur sport, but there are very few tournaments that oﬀer more than nominal

 9   prizes (as opposed to awarding salaries or prize money to competitors) and even those occur rarely.

10   Karate and Muay      ai, much like BJJ and judo, are mainly amateur disciplines. Muay       ai and kick-

11   boxing are striking disciplines that do not employ any of the grappling techniques in which MMA

12   Fighters must be proficient in order to successfully compete. None of these sports would be plausible

13   alternatives for Professional MMA Fighters who are facing artificial suppression of their compensation

14   by a monopsonist in the market for Professional MMA Fighter services.

15            69.   Neither boxing nor “professional” WWE wrestling provides a reasonable alternative for

16   Professional MMA Fighters. Professional boxing requires years of intensive, specialized and limited

17   training in a striking art that MMA Fighters do not undergo. While Professional MMA Fighters do train

18   in boxing, that is but one of many martial arts disciplines Professional MMA Fighters must practice, and

19   it is not (and, indeed, cannot be) their sole focus. As a result, an insuﬃcient number of Professional

20   MMA Fighters could successfully transition to boxing to prevent a monopsonist in the market for

21   Professional MMA Fighter services from artificially suppressing Professional MMA Fighter

22   compensation below competitive levels by even a small but significant degree for a substantial period of

23   time.

24            70.   Although professional wrestling does pay compensation to its “wrestlers,” professional

25   wrestling events are staged, and depend predominantly on acting ability. It is extremely unusual for an

26   athlete to possess the right combination of skills to excel in both MMA and professional wrestling, and

27   furthermore, professional wrestling is not a sport at all requiring competition between athletes. For this

28   reason alone, professional wrestling is not a reasonable substitute for MMA. An insuﬃcient number of

                                                          20

                                         ANTITRUST CLASS ACTION COMPLAINT
           Case 2:21-cv-01189-APG-VCF Document 1 Filed 06/23/21 Page 24 of 48



 1   Professional MMA Fighters could successfully transition to professional wrestling to prevent a

 2   monopsonist in the market for Professional MMA Fighter services from artificially suppressing MMA

 3   Fighter compensation by even a significant degree for a substantial period of time.

 4          71.     Because other sports are not plausible alternatives for Professional MMA Fighters,

 5   reducing the compensation of Professional MMA Fighters below competitive levels by even a small but

 6   significant degree for a substantial period of time will not cause suﬃcient numbers of Professional MMA

 7   Fighters to switch to other sports or professions to make the Professional MMA Fighter compensation

 8   suppression unprofitable. Quite simply, MMA is a highly specialized and unique sport engaged in by elite

 9   athletes with years of cross-disciplinary training.

10                  2.          e Relevant Geographic Market

11          72.          e relevant geographic market for the Relevant Input Market is the United States, and in

12   the alternative, North America.

13          73.     A monopsonist in the Relevant Input Market would need to control only Professional

14   MMA Fighter Services in the United States, or in the alternative, in North America, to be able to suppress

15   Professional MMA Fighter compensation substantially below competitive levels.

16          74.     Professional MMA Fighters in the United States, or in the alternative, North America, do

17   not view participation in MMA bouts outside of the United States (or, in the alternative, North America)

18   as a reasonable substitute for bouts in the United States (or, in the alternative, North America).

19   Competing abroad imposes substantial costs on Professional MMA Fighters, including higher costs of

20   training, travel, and lodging and reduced sponsorship income. Moreover, Professional U.S. MMA

21   Fighters may have diﬃculty, or face significant costs associated with, obtaining necessary visas and

22   approvals for themselves, family members, sparring partners, or trainers needed for fighting abroad. As a

23   result, most U.S.-based MMA Fighters could not practically turn to a non-U.S.-based MMA Promotion

24   company to earn a living or competitive compensation as a Professional MMA Fighter.

25          75.     Nearly all non-U.S.-based MMA promotion companies focus on regional or local fighters.

26   Moreover, non-U.S.-based MMA Promoters frequently hold only a few events per year—very few of

27   which are generally or widely open to non-locals. Further, non-U.S.-based MMA Promoters lack the

28   prestige of the UFC and most MMA Fighters would not view non-U.S.-based promoters as

                                                           21

                                          ANTITRUST CLASS ACTION COMPLAINT
           Case 2:21-cv-01189-APG-VCF Document 1 Filed 06/23/21 Page 25 of 48



 1   interchangeable with the UFC. In any case, the UFC deprives non-U.S.-based promoters of access to top-

 2   flight and top-ranked Professional MMA Fighters. Accordingly, no significant number of U.S. Fighters

 3   can earn competitive compensation for appearing in live Professional MMA events in foreign geographic

 4   markets.

 5          76.     Successful foreign fighters have immigrated to the U.S. to participate in Professional

 6   MMA bouts. But, to the extent that a U.S. MMA Promoter such as the UFC is a net importer of foreign

 7   labor, this fact would serve to enhance its monopsony power and bargaining power vis-à-vis U.S. MMA

 8   Fighters and MMA Fighters as a whole.

 9                  3.         e UFC has Monopsony Power with Respect to Professional MMA Fighter
                             Services.
10

11          77.     At all relevant times, the UFC had and continues to have monopsony power in the

12   Relevant Input Market, i.e., the market for Professional MMA Fighter services, whether that market

13   includes only the United States, only North America, or, alternatively, the entire world.

14          78.          e UFC has the vast majority of top-ranked and well-known fighters across all major

15   weight classes locked up under multi-bout exclusive agreements. As a result of the Scheme, the UFC

16   oﬀers the only titles in MMA that matter to Fighters and fans. Unlike other MMA Promoters, the UFC

17   refuses to co-promote live Professional MMA Events in conjunction with another MMA Promoter.             e

18   only way for Professional MMA Fighters to compete against other top-ranked MMA Fighters is therefore

19   to sign an exclusive agreement with the UFC.

20          79.          e UFC controls the vast majority of the market for Professional MMA Fighter services

21   (measured either in the UFC’s share of the total amount paid to Professional MMA Fighters as a group or

22   the total number of top-ranked, marketable MMA Fighters) whether the geographic market includes only

23   the United States, only North America, or the entire world.    e UFC possesses the ability to reduce the

24   demand and compensation for Professional MMA Fighter services without losing so much revenue as to

25   make their conduct unprofitable. As a result of the UFC’s monopsony power in the Relevant Input

26   Market, Professional MMA Fighters do not have the ability to turn to alternative MMA Promoters to earn

27   competitive compensation in response to the UFC’s artificial suppression of demand and compensation

28   for Professional MMA Fighter services below competitive levels.

                                                          22

                                          ANTITRUST CLASS ACTION COMPLAINT
           Case 2:21-cv-01189-APG-VCF Document 1 Filed 06/23/21 Page 26 of 48



 1          80.        e UFC’s control of the Relevant Input Market aﬀords it the ability to, inter alia, (i)

 2   compensate Professional MMA Fighters below competitive levels profitably for a substantial period of

 3   time, (ii) artificially suppress demand for Professional MMA Fighter services below competitive levels,

 4   (iii) require UFC Fighters to enter into long-term exclusive contracts, and (iv) impair or preclude UFC

 5   Fighters from engaging in their profession or working with would-be rival promoters.

 6          81.     Whether the relevant market is the U.S. only, North America only, or the entire world, the

 7   UFC is capable of artificially reducing compensation—and has in fact artificially reduced

 8   compensation—of Professional MMA Fighters without causing so many Professional MMA Fighters to

 9   switch to other MMA Promotions, or other sports or professions so as to make that compensation

10   reduction unprofitable.

11          82.     Barriers to entry in the Relevant Input Market are high. To become a successful MMA

12   Promotion, an entity would need a critical mass of top-ranked, well-known, Professional MMA Fighters.

13   But through the scheme alleged herein, the UFC has locked up the vast majority of critical inputs to long-

14   term exclusive contracts. To become a Professional MMA Fighter, one needs to be highly skilled and

15   spend many years undergoing specialized training in multiple martial arts disciplines. Because MMA is a

16   unique blend of various martial arts disciplines, including boxing, Muay      ai (kickboxing), judo,

17   wrestling, BJJ, taekwondo and karate, a high level of proficiency in any one discipline alone is not

18   suﬃcient to achieve elite-level status as a Professional MMA Fighter. For example, while a professional

19   boxer may possess the mental and athletic skill to box and take blows in the form of punches, if he does

20   not possess expert ability to grapple, wrestle or engage in other martial arts, he will not succeed as a

21   Professional MMA Fighter. Professional MMA Fighters are rare multidisciplinary athletes who can

22   perform at very high levels in more than one discipline. Also, training is costly and time consuming. To

23   achieve top-level status, Professional MMA Fighters train daily, making alternative simultaneous full-

24   time employment nearly impossible. Training also requires the services of professional trainers, sparring

25   partners, and the relevant space and training equipment. To rise to the level of a fighter capable of being

26   promoted by the UFC, a Professional MMA Fighter typically needs to work his or her way up the ranks

27   in local and regional promotions, often earning very little money in the process. Further, because the only

28   way to rise in the ranks is to fight against other top-ranked Fighters, and the UFC has locked up the vast

                                                          23

                                         ANTITRUST CLASS ACTION COMPLAINT
             Case 2:21-cv-01189-APG-VCF Document 1 Filed 06/23/21 Page 27 of 48



 1   majority of such Fighters to long-term exclusive deals, non-UFC MMA Promotions cannot gain access to

 2   top-ranked Fighters suﬃcient to compete eﬀectively in the market for MMA Fighter Services.

 3            C.     Overview of the MMA Industry and the UFC’s Dominance

 4            83.        e popularity of MMA as a combat sport began to take oﬀ during the 1990s. Professional

 5   MMA has since become one of the most popular and fastest growing spectator sports in the U.S. and

 6   North America.

 7            84.    Professional MMA Fighters are among the most respected professional athletes in the

 8   world. Professional MMA Fighters include world-class and Olympic athletes utilizing all disciplines of

 9   martial arts, including wrestling, judo, jiu-jitsu, Muay    ai, taekwondo, karate and boxing, in one-on-one

10   bouts.

11            85.    MMA Fighters typically achieve the status of UFC Fighters only after participating

12   successfully in events organized by other local or regional MMA Promoters.

13            86.    MMA Promotions are not organized into leagues or teams as is common in many

14   organized sports. Because the UFC refuses to engage in “co-promotion,” Professional MMA Fighters

15   tend only to compete against other Professional MMA Fighters who are under contract with the same

16   promoter.

17            87.    MMA Promoters host events that ordinarily contain seven to twelve bouts on a Card, and

18   bouts are organized by recognized weight classes. Together, all of the bouts for an event constitute the

19   Card.     e Card at a typical event includes an Undercard, or a set of preliminary bouts, that generally

20   feature up-and-coming and/or local Professional MMA Fighters, and the Main Card, which typically

21   features Professional MMA Fighters who are further along in their careers and/or possess higher levels of

22   public notoriety.

23            88.        e strength of the Card draws ticket purchases for live events as well as viewers for

24   broadcasts and purchases of PPV access (provided the promotion garners PPV coverage). During the

25   Class Period, it has been and continues to be extremely rare for a bout that is not promoted by the UFC to

26   garner PPV coverage.

27            89.    Professional MMA events are sanctioned in the U.S. by the same state athletic

28   commissions as boxing. Nearly all athletic commissions in North America are members of the

                                                           24

                                          ANTITRUST CLASS ACTION COMPLAINT
           Case 2:21-cv-01189-APG-VCF Document 1 Filed 06/23/21 Page 28 of 48



 1   Association of Boxing Commissions (“ABC”). All member commissions of the ABC have passed the

 2   Unified Rules of Mixed Martial Arts which govern professional MMA bouts and establish MMA weight

 3   classes, ring-fighting area requirements and equipment, length and number of rounds in a bout, the rest

 4   period between rounds, the nature of the protective gear worn by fighters, judging requirements, fouls,

 5   and other bout rules and regulations.

 6          D.        e UFC’s Complete Control of Its Sport Is Unique in the Context of Big-Time
                    Professional Sports
 7

 8          90.     As more fully set forth below, due to the anticompetitive scheme alleged herein, the UFC

 9   has been able to suppress Professional MMA Fighters’ compensation to a very low percentage of the

10   revenues generated from bouts. On information and belief, UFC Fighters are paid less than 20% of UFC

11   revenues generated from bouts. As alleged further below, all UFC Fighters—from the highest paid to the

12   lowest—have had their compensation artificially reduced due to the anticompetitive scheme challenged

13   in this Complaint.

14          91.     Athletes in sports such as boxing and the “Big 4,” i.e., football, baseball, basketball, and

15   hockey in the United States, generally earn approximately 50% of league revenue, a significantly higher

16   percentage of revenues than those paid to UFC Fighters.

17          92.     Boxers Floyd Mayweather and Manny Pacquiao have previously taken the number one

18   and two spots, respectively, on the “Forbes 100-highest paid athletes list,” earning upwards of $40

19   million in guaranteed purse for a single bout, before inclusion of PPV profits. Mayweather’s

20   compensation has reportedly topped $90 million for a single bout for an event that draws comparable

21   PPV purchase rates to high-profile UFC events. As a result of the scheme alleged herein, UFC Fighters

22   get a fraction of that level of compensation. Famed boxing promoter Bob Arum, for example, pays his

23   boxers approximately 80% of the proceeds generated by a Card. Comparing the fighter compensation

24   between boxing and the UFC, Arum accurately described the disparity between the UFC and boxing as

25   follows: “Because of the monopoly that the UFC has, they [the UFC] pay[s] their fighters maybe 20% of

26   the proceeds that come in on a UFC fight.”

27          E.        e Growth of MMA in the United States

28          93.     MMA’s initial growth in the 1990s was accompanied by the growth of competing MMA

                                                         25

                                        ANTITRUST CLASS ACTION COMPLAINT
            Case 2:21-cv-01189-APG-VCF Document 1 Filed 06/23/21 Page 29 of 48



 1   Promoters.    e UFC was founded in 1993. By 2001, MMA Promotions were competing vigorously in the

 2   U.S. Prior to 2011, the existence of such competition allowed UFC Fighters—such as Mark Kerr, BJ

 3   Penn, Mark Coleman, and Carlos Newton—to receive higher purses with UFC competitors. In 2001,

 4   Zuﬀa purchased the UFC from Semaphore Entertainment Group (“SEG”) for $2 million and appointed

 5   White as its President.

 6           94.      By the mid-2000s, professional MMA had gained even broader mainstream support in the

 7   United States.        e UFC and its competitors actively promoted MMA events and began introducing the

 8   sport to the public through more extensive television programming and marketing activities. As an

 9   overall result of competition between rival promotions in the Relevant Input and Output Markets through

10   the early 2000s, MMA’s fan base grew dramatically; while fewer than 90,000 people purchased the

11   UFC’s first MMA PPV event, by 2006, the UFC’s PPV events drew more than one million buyers.

12   VII.    THE UFC’s ANTICOMPETITIVE SCHEME AND ITS RESULTING ANTITRUST
             INJURIES TO PLAINTIFFS AND MEMBERS OF THE CLASS
13
             A.         e UFC’s Anticompetitive Scheme to Acquire, Maintain, and Enhance Monopsony
14                    Power
15                    1.          e UFC Has Leveraged Its Monopoly and Monopsony Power to Deny
                                Necessary Inputs to Would-Be Rival MMA Promoters.
16

17           95.           e UFC has illegally acquired, maintained, and exercised monopsony power in the

18   market for Professional MMA Fighter services, i.e., the Relevant Input Market, through an aggressive

19   series of exclusionary and anticompetitive acts.     e anticompetitive eﬀects associated with this ill-gotten

20   monopsony power manifest themselves as artificially suppressed compensation for Professional MMA

21   Fighters in the Class and reduced output of Professional MMA bouts.

22           96.      Unless an MMA Promoter can attract and retain top-ranked Professional MMA Fighters, it

23   cannot compete successfully in the Relevant Input or Output Markets. MMA Promoters cannot attract

24   and retain Professional MMA Fighters unless they can demonstrate to such athletes that they can promote

25   profitable bouts that will result in meaningful opportunities to rise in the rankings (because the promotion

26   has a critical mass of top fighters and thus is capable of creating multiple match-ups of top Fighters) and

27   gain increased notoriety such that Fighters have the ability to earn significant compensation over an

28   extended period of time. To succeed in the MMA Industry, Professional MMA Fighters must have the

                                                           26

                                           ANTITRUST CLASS ACTION COMPLAINT
           Case 2:21-cv-01189-APG-VCF Document 1 Filed 06/23/21 Page 30 of 48



 1   ability to compete against other top-ranked Fighters for championship belts that matter to fans and

 2   Fighters and register wins in widely viewed MMA events that build public notoriety, reputation, fan base,

 3   and earnings potential. Without big-ticket MMA Cards with top-ranked Professional MMA Fighters, or

 4   the ability to oﬀer championship belts that matter in the industry, rival MMA Promoters are unable to

 5   generate either valuable match-ups to Fighters or public demand suﬃcient to generate enough revenues

 6   to be able to oﬀer bout purses capable of attracting a deep pool of top-ranked Professional MMA

 7   Fighters.    e UFC, knowing this, has engaged in a scheme to deny actual or potential rival MMA

 8   Promoters (and any potential future rivals) the access to inputs necessary to promote successful MMA

 9   events or attract the best Professional MMA Fighters who are top-ranked or have the potential to become

10   top-ranked (e.g., a critical mass of top-ranked Professional MMA Fighters).

11                          a.       e UFC Uses Exclusive Contracts with UFC Fighters as Part of its
                                   Anticompetitive Scheme.
12
            97.        e UFC has illegally obtained and maintained its monopoly position in the Relevant
13
     Output Market and its monopsony position in the Relevant Input Market through an anticompetitive
14
     scheme to exclude and impair actual and potential rival MMA Promoters by foreclosing access to a deep
15
     pool of top-ranked Professional MMA Fighters necessary to sustain and grow a profitable rival MMA
16
     promotion company. As a result, Professional MMA Fighters have no eﬀective, reasonably substitutable,
17
     alternative promoter to the UFC with whom to contract for Professional MMA bouts.
18
            98.        e UFC’s illegal monopsony position is sustained, in substantial part, through the use of
19
     exclusive agreements with UFC Fighters that lock in Professional MMA Fighter services perpetually and
20
     exclusively for the UFC.    e UFC’s long-term exclusive contracts foreclose would-be rival promoters
21
     from vital inputs—namely a deep pool of top-ranked Professional MMA Fighters with the notoriety
22
     needed to sustain a successful live Professional MMA promotion. Discussing the UFC’s exclusive
23
     contracts, White has conceded that, across the MMA Industry, “everybody knows how crazy we are
24
     about protecting our contracts.”
25
            99.        rough the anticompetitive scheme alleged herein, including by successfully eliminating
26
     and impairing actual or potential rivals in the Relevant Input and Output Markets, the UFC has garnered
27
     and maintained unrivaled bargaining power vis-à-vis Professional MMA Fighters.        e UFC uses its
28

                                                         27

                                        ANTITRUST CLASS ACTION COMPLAINT
           Case 2:21-cv-01189-APG-VCF Document 1 Filed 06/23/21 Page 31 of 48



 1   monopsony power to extract exclusionary and restrictive concessions from all of its MMA Fighters.

 2          100.           e UFC classifies all of its Fighters as independent contractors, who are compensated

 3   based on the number of fights in which they participate. But the UFC uses standard-form agreements

 4   with all or nearly all of its UFC Fighters that require exclusivity during the term of the agreements and

 5   extending after the term technically expires, often long after it expires. Given that, through the alleged

 6   scheme, the UFC dominates the Relevant Markets, Professional MMA Fighters have little choice but to

 7   accept the UFC’s exclusionary terms if they want to try to earn a living and rise in the ranks as

 8   Professional MMA Fighters.

 9          101.           e UFC’s standard agreements with Fighters have contained, during the 2000s and

10   continuing into the Class Period, at least the following restrictive provisions:

11                    a.           e “Exclusivity Clause,” which binds UFC Fighters into a restricted relationship

12   with the UFC and prohibits them from appearing in bouts televised or organized by actual or potential

13   rival promotions unless approved by the UFC, thus preventing athletes from receiving competitive purses

14   from co-promoted or competitor MMA events.             is clause blocks actual or potential rival promotions

15   from having access to Professional MMA Fighters under contract with the UFC for protracted periods of

16   time. Regardless of the term of the agreement, the provision includes various termination and extension

17   clauses that can be triggered at the UFC’s sole discretion, thereby eﬀectively extending the exclusivity

18   provisions indefinitely.

19                    b.           e “Champion’s Clause,” which allows the UFC, at its discretion alone, to extend

20   a UFC Fighter’s contract for one-year or three bouts for a Fighter who is a “champion” in his or her

21   weight class, preventing the Fighter from financially benefiting from his or her “championship” status by

22   soliciting competing bids from other MMA Promotions even after the end of his or her original UFC

23   contract term.        is clause specifically blocks actual or potential rival promotions from having access to

24   successful Professional MMA Fighters, which are needed for a would-be rival event to be commercially

25   successful.      is clause (combined with other aspects of the UFC’s Fighter contracts) denies UFC

26   Fighters free agency—despite their being independent contractors—thereby retaining the Fighter’s

27   services for the UFC eﬀectively indefinitely.

28                    c.           e “Exclusive Negotiation Period” and “Right to Match” Clauses, which give the

                                                              28

                                             ANTITRUST CLASS ACTION COMPLAINT
           Case 2:21-cv-01189-APG-VCF Document 1 Filed 06/23/21 Page 32 of 48



 1   UFC up to 90 days of exclusive negotiation rights after the term of the Fighter’s contract has oﬃcially

 2   expired and then an additional year to match the financial terms and conditions of any oﬀer made to a

 3   UFC Fighter from a rival promotion. Because the UFC Fighter would need to refrain from earning

 4   money in his or her chosen profession for nearly 15 months in order to fight for another promotion

 5   against the UFC’s will, these clauses, in the context of the other portions of the UFC Fighter contracts,

 6   make it nearly impossible for a Fighter to leave the UFC if the UFC wants to keep that Fighter.

 7                  d.          e “Promotion Clause,” which requires UFC Fighters to attend, cooperate, and

 8   assist in the promotion of bouts in which they fight and, as required by the UFC, any other bouts, events,

 9   broadcasts, press conferences and sale of merchandise, for no additional compensation. By contrast, no

10   aﬃrmative obligation exists for the UFC to promote the UFC Fighter. In fact, the UFC regularly punishes

11   athletes who do not bow to its whims. As just one example, UFC light-heavyweight champion Jon Jones

12   refused to take a short-notice replacement of one of his opponents, as MMA Fighters typically train for

13   bouts with a specific opponent. After his refusal, the UFC issued a press release stating, “Lorenzo Fertitta

14   (UFC chairman and CEO) and I [Dana White] are disgusted with Jon Jones and Greg Jackson [Jones

15   trainer].” White continued by stating, “UFC 151 will be remembered as the event Jon Jones and Greg

16   Jackson murdered.” By denigrating the UFC Fighter in public, the UFC reduces a Fighter’s earnings

17   ability as the consuming audience will support events featuring the UFC Fighter in lower numbers,

18   leading to reduced payments for bouts and endorsements.

19                  e.          e “Retirement Clause,” which gives the UFC the power “to retain the rights to a

20   retired fighter in perpetuity,” when a Fighter retires before competing in the specified number of bouts in

21   his or her UFC contract.

22                  f.      Tolling provisions, which extend the term of the UFC Fighter’s contract during

23   periods when he or she is injured, retired, or otherwise declines to compete, thus virtually prohibiting

24   even disgruntled athletes from sitting out the term and signing with a would-be rival promoter.

25                  g.          e “Sponsorship and Endorsement Clause,” which grants the UFC sole discretion

26   over all sponsorship and endorsement approvals. In eﬀect, the Sponsorship and Endorsement Clause

27   requires the approval of the UFC before an entity can contract with a UFC Fighter to sponsor or endorse

28   the entity’s product or service during any UFC events.     is gives the UFC control over sponsors and

                                                          29

                                         ANTITRUST CLASS ACTION COMPLAINT
           Case 2:21-cv-01189-APG-VCF Document 1 Filed 06/23/21 Page 33 of 48



 1   Fighters and allows the UFC to block opportunities for sponsors where: (i) the UFC has decided to

 2   boycott the sponsor in retaliation for the sponsor having endorsed non-UFC Fighters or otherwise worked

 3   with actual or potential rival MMA Promoters; (ii) the sponsors have refused to pay the UFC’s

 4   “sponsorship tax,” which is a fee paid to the UFC for the right to sponsor a UFC Fighter; or (iii) the

 5   sponsors are engaged in ancillary business endeavors that compete with the UFC in any segment of the

 6   MMA Industry that the UFC intends to dominate, such as, e.g., MMA publications, MMA video games,

 7   gyms, online MMA stores, energy drinks, online gaming sites, fan festivals and apparel providers.         is

 8   clause gives substantial power to the UFC to block sponsors from working with actual or potential rival

 9   promoters and to deprive them of key revenue opportunities for themselves and their fighters, making

10   actual or potential rivals less profitable and a less attractive option for top-ranked Professional MMA

11   Fighters.

12          102.    As the UFC gained and then maintained market and monopsony power through this

13   anticompetitive scheme, including by eliminating actual or potential rivals, it added provisions—such as

14   additional restrictions on sponsorship rights—that further enhanced the UFC’s control over its Fighters.

15          103.    No Plaintiﬀ in this matter is suing as part of this case, on behalf of himself or any

16   proposed class member, to enforce any rights or provisions of his own particular UFC contract. Nor is

17   any Plaintiﬀ in this matter claiming, as part of this case, on behalf of himself or any proposed Class

18   member, that his contract, standing alone, violates the antitrust laws. Rather, Plaintiﬀs allege here that all

19   of the UFC’s contracts with Fighters—and the exclusionary provisions therein—taken together form part

20   of the UFC’s anticompetitive scheme to impair actual or potential rivals and enhance its monopoly power

21   in the Relevant Output Market and monopsony power in the Relevant Input Market. Cumulatively, the

22   exclusionary contractual provisions deprive the UFC’s would-be rivals of critical inputs necessary to

23   compete with the UFC in the MMA Industry—that is, the services of a deep pool of top-ranked

24   Professional MMA Fighters—and thereby have substantially foreclosed competition in the Relevant

25   Markets and enhanced and maintained monopoly and monopsony power.

26

27

28

                                                           30

                                         ANTITRUST CLASS ACTION COMPLAINT
           Case 2:21-cv-01189-APG-VCF Document 1 Filed 06/23/21 Page 34 of 48



 1                         b.         e UFC’s Exclusionary Scheme Included the Use of reats,
                                   Intimidation, and Retaliation Against MMA Fighters Who Work With
 2                                 or For Would-Be Rivals or Speak Out Against the UFC.

 3          104.    As part of its exclusionary scheme, the UFC has retaliated against: (i) UFC Fighters who

 4   work or threaten to work with would-be rival promoters, (ii) MMA Fighters working with would-be rival

 5   promoters who might someday wish to compete in the UFC, and (iii) would-be rival promoters who work

 6   with UFC Fighters. As a result, UFC Fighters have refused oﬀers to fight for actual or potential rival

 7   promoters, even those that oﬀer higher compensation, out of fear that the UFC would retaliate against

 8   both the promoter and the Fighter. Professional MMA Fighters are deterred by the UFC’s threats because

 9   Professional MMA Fighters recognize that being banned from future opportunities to fight for the UFC

10   will substantially diminish their ability to earn income as Professional MMA Fighters. Moreover, the

11   UFC has control over key sponsors, sponsors the UFC threatens never to work with if they contract with

12   a Professional MMA Fighter against the UFC’s wishes.

13          105.    For example, the UFC negotiated a deal with THQ, Inc. for the development of a UFC

14   video game. Zuﬀa required its athletes, for no compensation, to assign exclusively and in perpetuity their

15   likeness rights for video game use. Fighters who resisted or wished to negotiate this request were

16   terminated. White also publicly threatened all MMA Fighters, even those not under contract with Zuﬀa

17   with a permanent ban from competing in the UFC if the Fighter chose to sign with EA Sports, a video

18   game developer that was working on a video game with a rival MMA promoter.

19          106.    Additionally, following his victory over Matt Hughes in a welterweight title bout that had

20   been promoted by the UFC, UFC Fighter B.J. Penn informed the UFC that he planned to sign with an

21   actual or potential rival promotion company for a much higher payday than UFC was then oﬀering. In

22   response, the UFC’s Dana White called Penn and threatened that the UFC would ban Penn from fighting

23   for the UFC forever if Penn worked with another promoter. White told Penn that Penn was “f***ing

24   done! You’ll never fight in the UFC again! You’re finished. You’re scorched earth, motherf***er.

25   Scorched earth. Don’t call me crying saying you want to come back because your f***ing done!” White

26   also threatened to remove or blur Penn’s face from UFC videos and promotions and said he would

27   remove his bout with Hughes from the UFC’s DVD library so that Penn “would be forgotten.”            is

28   behavior, as part of the anticompetitive scheme, had a chilling eﬀect on the ability of UFC Fighters to

                                                         31

                                        ANTITRUST CLASS ACTION COMPLAINT
           Case 2:21-cv-01189-APG-VCF Document 1 Filed 06/23/21 Page 35 of 48



 1   compete for potential rival promotions.

 2          107.       e UFC punished and continues to punish Fighters that refuse, or consider refusing, the

 3   UFC’s contractual terms, including by eliminating them from the UFC’s Promotional Materials.             rough

 4   the “Ancillary Rights Clause” of its Promotional Agreements with Fighters, the UFC retains rights to the

 5   names and likenesses of every UFC Fighter in perpetuity. Randy Couture, a well-known and historically

 6   accomplished UFC Fighter who won championship titles in multiple weight classes, refused to assign his

 7   Ancillary Rights and, instead, attempted to negotiate control over his Identity. According to Couture, he

 8   had “issues with Zuﬀa” after “g[e]t[ting] oﬀ on the wrong foot over the ancillary rights in my contract

 9   and signing away my name and image, which then led to the [UFC] . . . having m[e] pulled out of the

10   video game, pulled out of the ad campaigns with Carmen Electra and all those things. Because I wasn’t

11   willing to just sign those things away like most fighters had done to date at that point, I think that

12   immediately put me on the outs with the manager, with Dana [White] and the people that own the

13   company.” In fact, Couture lost the benefit of being promoted by the UFC despite competing in bouts,

14   including by being airbrushed out of the following UFC ad campaign for refusing to assign his Identity to

15   the UFC for no compensation:

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                           32

                                         ANTITRUST CLASS ACTION COMPLAINT
          Case 2:21-cv-01189-APG-VCF Document 1 Filed 06/23/21 Page 36 of 48



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12
                   2.       After Impairing Actual or Potential Rival Promoters in the Relevant Output
13                          Market rough the Scheme Alleged Herein, the UFC Acquired ose Would-
                            Be Rivals that It Did Not Put Out of Business or Relegate to the “Minor
14                          Leagues.”

15          108.        e UFC’s scheme successfully blocked actual or potential rival promoters from accessing
16   inputs necessary to put on successful MMA events and to operate, sustain, and grow successful MMA
17   Promotions that could eventually compete directly with the UFC.      is scheme put several actual or
18   potential rival MMA Promoters out of business.     ose companies that were not forced to exit the MMA
19   Promotion business by the scheme were weakened to such a degree that selling out to the UFC or
20   becoming a “feeder” or “developmental” promotion for the UFC became the only realistic options. As a
21   result, and as part of the scheme, from December 2006 to March 2011, the UFC engaged in a series of
22   strategic acquisitions of competing MMA Promoters, culminating with its acquisition of rival MMA
23   promotion company, Strikeforce.      e UFC’s acquisitions, along with other aspects of the exclusionary
24   scheme, resulted in the UFC becoming, by its own admission, the only meaningful Promoter of live
25   Professional MMA in the U.S. and North America, enhancing the UFC’s monopoly power in the
26   Relevant Output Market and monopsony power in the Relevant Input Market.
27          109.   Beginning at least as early as December 2006, the UFC embarked on a campaign to
28   monopolize and monopsonize the Relevant Markets. As part of a deliberate plan to consolidate the MMA

                                                         33

                                         ANTITRUST CLASS ACTION COMPLAINT
           Case 2:21-cv-01189-APG-VCF Document 1 Filed 06/23/21 Page 37 of 48



 1   Industry and more broadly solidify its control over the Relevant Markets, the UFC began acquiring its

 2   competitors one by one. In December 2006, the UFC announced the acquisition of assets of actual or

 3   potential rival promoters World Extreme Cagefighting (“WEC”) and World Fighting Alliance (“WFA”).

 4   Initially, the UFC operated WEC, based in California, as a separate MMA promotion company, broadcast

 5   on a separate cable network to block would-be rivals from being televised on the network. But in October

 6   2010, the UFC announced that it was merging the WEC and all of its fighters with the UFC.       e UFC’s

 7   acquisition of WEC enabled the UFC to eliminate a would-be rival for Professional MMA Fighters in

 8   heavier weight classes, while also acquiring the major promotion entity for Fighters in lighter weight

 9   classes.   e UFC also acquired “Pride” and several other would-be rival promoters in 2007.

10          110.    Between 2008 and 2011, and continuing into the present, the UFC accelerated its

11   aggressive anticompetitive campaign. As part of the scheme alleged herein, the UFC’s eﬀorts to prevent

12   any successful competitive activity by new entrants directly contributed to the impairment and ultimate

13   failure of the following MMA Promoters, among others:

14                  a.     Aﬄiction Entertainment/Golden Boy Promotions. Golden Boy Promotions is the

15   promotional arm of legendary boxer Oscar de la Hoya. Golden Boy partnered with Aﬄiction
16   Entertainment and entered the market for promotion of live Professional MMA events for less than one
17   year before being forced to pull out in 2009 after just two events. As part of its scheme, the UFC forced
18   Aﬄiction, a niche apparel provider, to exit the MMA promotion business by raising its costs and
19   blocking Aﬄiction from continuing to sponsor any UFC Fighters.
20                  b.     HDNet Fights. HDNet Fights was founded in 2007 by billionaire owner of the
21   Dallas Mavericks and HDNet founder, Mark Cuban. HDNet Fights briefly promoted its own live

22   Professional MMA bouts. By 2009, the UFC had forced Cuban to shut down and, instead, become a

23   bondholder in Zuﬀa.     e combination of the UFC’s Exclusive Promotional Agreements, its persistent

24   refusal to co-promote, and its blocking of the ability of Professional MMA Fighters to self-promote, even

25   after the terms of their contracts had expired, prevented Cuban’s promotion company from promoting

26   potentially lucrative fights, including a proposed mega fight between Randy Couture and Russian

27   superstar Fedor Emelianenko.

28          111.    By 2011, the only potentially robust competitor to the UFC was Strikeforce, an MMA

                                                         34

                                        ANTITRUST CLASS ACTION COMPLAINT
           Case 2:21-cv-01189-APG-VCF Document 1 Filed 06/23/21 Page 38 of 48



 1   promotion company that had been threatening to become a major force in the MMA Industry. Strikeforce

 2   had a strong roster of top-ranked Professional Mixed Martial Artists, and at the time was the only major

 3   MMA outfit promoting women’s MMA. It also had signed lucrative broadcast deals with Showtime and

 4   CBS. In addition, Strikeforce had succeeded in obtaining significant promotional sponsors and entered an

 5   agreement with EA Sports to develop an MMA video game to compete with the UFC’s MMA video

 6   game, which had been developed by THQ of Agoura Hills, California. Strikeforce also publicly

 7   announced its desire to co-promote high-level MMA events with international promoters, and had a

 8   number of co-promotional arrangements, including co-promotional arrangements with Russian promoter

 9   M-1 and the Japanese promotion Dream. Co-promotional arrangements, common in boxing, mean

10   athletes promoted by competing promoters fight against each other in co-promoted events with a split of

11   profits generated.

12          112.    As part of the exclusionary scheme, in the years before 2011, the UFC had actively sought

13   to use its market dominance to put Strikeforce out of business. For instance, as part of this scheme—even

14   when it was not economically rational but for the potential for exclusion—the UFC regularly

15   “counterprogrammed” against Strikeforce events, i.e., purposely staged UFC events on the same nights

16   as Strikeforce events to prevent Strikeforce from gaining adequate ticket sales, television viewers or

17   public notoriety for its events.   e UFC counter-programmed against Strikeforce not because it was

18   profitable in the short-run, but rather because it was a means of using the UFC’s dominance in the

19   Relevant Markets to prevent Strikeforce from successfully promoting MMA events and thereby gaining

20   adequate economies of scale or scope. Moreover, the UFC used its market power to pressure sponsors of

21   Strikeforce’s MMA fighters to withdraw their sponsorships by threatening to ban them from sponsoring

22   UFC Fighters or otherwise appearing in UFC broadcasts.

23          113.    In March 2011, as part of the scheme alleged herein, after the UFC had made it diﬃcult

24   for Strikeforce to compete profitably, Strikeforce was forced to, and did, sell to Defendant Zuﬀa.

25   Following the purchase, the UFC signed many of Strikeforce’s top stars and champions, including Cung

26   Le, Jason Miller, Nick Diaz, Dan Henderson, and Alistair Overeem. Under Zuﬀa’s ownership,

27   Strikeforce closed the promotion’s men’s weight classes below “lightweight.” After an extension was

28   reached to continue Strikeforce as a separate entity under the UFC’s umbrella through 2012, the

                                                         35

                                         ANTITRUST CLASS ACTION COMPLAINT
           Case 2:21-cv-01189-APG-VCF Document 1 Filed 06/23/21 Page 39 of 48



 1   promotion’s heavyweight division was merged into the UFC, and the UFC ended the promotion’s

 2   “Challengers” series.    e final show under the Strikeforce brand was “Strikeforce: Marquardt vs.

 3   Saﬃedine” on January 1, 2013, after which the UFC dissolved the promotion and all fighter contracts

 4   were either ended (where the UFC did not find them valuable) or absorbed into the UFC.

 5          114.    After the UFC’s acquisition of Strikeforce, the UFC controlled virtually all top-ranked

 6   Professional MMA Fighters in every weight class.       e Strikeforce acquisition was part of a series of UFC

 7   acquisitions of actual or potential rival promotions that, together, enabled the UFC to consolidate and

 8   maintain its control over the revenue-generating core of the MMA Industry. While they proclaimed to

 9   promote the best in every weight class prior to the Strikeforce acquisition, following the Strikeforce

10   purchase, the UFC could accurately state that it now controlled virtually all top-ranked Professional

11   MMA Fighters in every weight class. Going forward, this insured that, to succeed in Professional MMA

12   and achieve corresponding public notoriety, a Professional MMA Fighter must sign with the UFC and

13   compete against UFC Fighters for UFC championship belts.

14                  3.       After Impairing Actual or Potential Rivals and Acquiring Virtually Every
                             Would-Be Rival Promoter at It Did Not Put Out of Business, the UFC
15                           Relegated all Remaining MMA Promoters to “Minor League” Status.

16          115.    Beginning no later than March 2011, those few fringe MMA Promoters that the UFC had

17   not yet acquired or put out of business, such as Bellator MMA (“Bellator”), eﬀectively functioned and

18   continue to function as “minor leagues” or feeder promotions for the UFC.       ese MMA Promotion

19   outfits provide no real access to top media rankings, public notoriety, lucrative bout purses,

20   endorsements, or sponsorships.     us, through its anticompetitive scheme, the UFC has come to

21   dominate, and maintain dominance in, the Relevant Input and Output Markets.

22          116.    Professional MMA Fighters generally view non-UFC Promotion companies that still exist

23   as the “minor leagues,” i.e., as training grounds for future UFC Fighters.

24          117.    Ben Askren (“Askren”), a former Bellator welterweight champion, represented the U.S.

25   Olympic wrestling team in freestyle wrestling, was a four-time NCAA All-American, two-time national

26   champion, and NCAA wrestler of the year. Askren publicly stated that the only means of moving up the

27   MMA ranks and obtaining notoriety as a Professional MMA Fighter was to join the UFC and defeat UFC

28   Fighters.

                                                          36

                                         ANTITRUST CLASS ACTION COMPLAINT
           Case 2:21-cv-01189-APG-VCF Document 1 Filed 06/23/21 Page 40 of 48



 1          118.    While skilled Professional MMA Fighters may emerge outside of the UFC or break oﬀ

 2   from the UFC, those Fighters cannot demonstrate their skill, garner attention, or otherwise maintain

 3   sustainable careers outside of the UFC.    e measure of success of a Professional MMA Fighter is

 4   dependent upon the level of competition he or she faces and his or her success or failure when doing so.

 5     e success of a Professional Mixed Martial Artist requires that he or she register wins over Fighters seen

 6   by the viewing audience and media as top-ranked or otherwise well-known Professional MMA Fighters

 7   in widely viewed MMA events to build public notoriety, reputation, fan base, sponsor interest, and

 8   earnings potential. Professional MMA Fighters who compete at the highest level of the sport cannot “opt

 9   out” of the UFC because the UFC’s anticompetitive conduct has made it impossible to maintain a

10   successful MMA fighting career outside of the UFC.

11          119.    Likewise, because UFC Fighters are bound by non-compete agreements, and because the

12   UFC will not co-promote, would-be rival MMA promotion companies cannot stage bouts between their

13   own non-UFC fighters and UFC Fighters. Because UFC Fighters are considered to be MMA’s top

14   Professional MMA Fighters, would-be rival MMA promotion companies cannot compete eﬀectively.

15   Without big-ticket MMA Cards with top-ranked Professional MMA Fighters, would-be rival promotions

16   are unable to secure suﬃcient public interest or sponsors and venues large enough or prestigious enough

17   to generate revenues and bout purses that can sustain the demands of training costs, travel, health

18   coverage, gym membership, sparring partners, and other expenses necessary for sustaining a career as a

19   Professional MMA Fighter. As a result, would-be rival promoters do not and cannot promote MMA

20   events that oﬀer top-ranked or otherwise well-known Professional Mixed MMA Fighters substantial

21   earnings potential on PPV broadcasts, major network, or subscription-based broadcast outlets.

22          120.    Accepting and publicly acknowledging their “minor league” status, rather than competing

23   with the UFC, potential rival promotions in the MMA Promotion Industry seek instead to work as

24   developmental leagues for the UFC and to obtain the UFC’s approval.        us, instead of seeking to invest

25   in and develop Professional MMA Fighters to their full potential, the UFC’s potential rival promoters

26   acknowledge that they can aﬀord only small purses.       us, “rival” promoters survive and attract

27   Professional MMA Fighters by serving as a “minor league” training ground for the UFC and

28   guaranteeing their Fighters’ release to the UFC—and only the UFC—should the Professional MMA

                                                         37

                                        ANTITRUST CLASS ACTION COMPLAINT
           Case 2:21-cv-01189-APG-VCF Document 1 Filed 06/23/21 Page 41 of 48



 1   Fighter achieve enough success and earn enough notoriety to potentially obtain an oﬀer from the UFC.

 2   Alternatively, non-UFC MMA promotions attract MMA Fighters on the downsides of their careers that

 3   the UFC no longer wishes to retain. Either way, potential rival promotions cannot put on events that

 4   compete with the UFC and cannot oﬀer potential top-level MMA Fighters opportunities to advance their

 5   careers.

 6          121.    Resurrection Fighting Alliance (“RFA”), formerly broadcast on AXS TV (formally

 7   HDNet), was one such UFC “minor league.”        e RFA was a regional-level promotion operated by Ed

 8   Soares, who stated that his “vision” for the RFA was “to build a developmental league for guys who want

 9   to move up into the UFC.” According to Soares, the RFA was truly a “developmental” promotion for

10   Professional MMA Fighters seeking to make it to the UFC, and for veteran Professional MMA Fighters

11   released by the UFC to “test themselves against the guys who are coming up.” Soares further stated that

12   all RFA Professional MMA Fighters who receive oﬀers from the UFC would be released from their RFA

13   promotional agreement. RFA promotional agreements contain an express “release” provision in the event

14   a Mixed Martial Artist obtains an oﬀer from Zuﬀa. Because of the UFC’s dominance of the Relevant

15   Markets through the scheme alleged herein, absent such a provision, it is unlikely that promotions such

16   as RFA and others would be able to attract any significant number of Professional MMA Fighters. Scott

17   Cutbirth, the former matchmaker responsible for arranging RFA bouts, has acknowledged, “[a]ll of our

18   contract [sic] are exclusive with a Zuﬀa[-]out clause. So yes, if they get oﬀered a deal with Zuﬀa, we will

19   honor that. No other organizations will be honored.” Purses paid by the RFA are minimal compared to

20   the UFC. Soares is also a prominent manager of many Professional MMA Fighters currently under

21   contract with the UFC.    e RFA subsequently merged with Legacy Fighting Alliance (discussed below).

22          122.    Titan Fighting Championship (“Titan FC”) is another existing MMA “minor league”

23   promotion outfit. Titan FC is a regional promotion originally formed in 2006, and currently promoted by

24   serial entrepreneur and multi-millionaire Jeﬀ Aronson. Aronson advised the press in January 2014 that all

25   Mixed Martial Artists signed to Titan FC will have a “Zuﬀa-out” clause in their contracts, meaning they

26   will be released if Zuﬀa oﬀers the fighter a bout. Aronson has acknowledged that Titan FC “is not

27   looking to compete with Zuﬀa.” Aronson explained that Titan FC’s role is “to take the best guys that are

28   out there, who may be scared to get into long-term deals, and give them a forum to get back” into the

                                                         38

                                        ANTITRUST CLASS ACTION COMPLAINT
           Case 2:21-cv-01189-APG-VCF Document 1 Filed 06/23/21 Page 42 of 48



 1   UFC. Titan FC is broadcast exclusively on the UFC’s internet broadcast subscription service “Fight

 2   Pass.”

 3            123.   Legacy Fighting Alliance (“LFA”) is still another “minor league” MMA Promoter (formed

 4   in 2009) that does not dare compete directly with the UFC. LFA has survived as an MMA Promoter, in

 5   part, by clearly establishing that it, too, does not and will not compete with the UFC. Rather, Mick

 6   Maynard, LFA’s former President (and now matchmaker for the UFC), has publicly stated that LFA

 7   exists to supply the UFC with fighters rather than compete with the UFC. Currently, LFA is operated by

 8   Ed Soares, and is broadcast on the UFC’s internet broadcast subscription service “Fight Pass.”

 9            124.   Invicta Fighting Championship (“Invicta”), broadcast on the UFC’s Internet broadcast

10   subscription service “Fight Pass,” was formed in 2012, and solely promotes women’s MMA events.

11   Shannon Knapp, the founder and owner of Invicta, is a veteran of the MMA Industry. Knapp insists that

12   Invicta does not aim to compete directly with the UFC. Knapp has acknowledged that Invicta functions

13   as a platform from which female Professional MMA Fighters can “graduate” or “advance” to the UFC.

14            125.   Responding to questions regarding whether Invicta (and all other MMA Promoters) were

15   being established as “feeder” promotions to the UFC, White stated: “As bad as people don’t want to

16   believe it, they don’t want to hear it, meaning the other owners of the other mixed martial arts

17   organizations—that’s what they all are, they’re all the Triple-A [i.e., the minor leagues] to the UFC.”

18   White continued by boasting that all promotions that resist minor league status “end up $30 million in the

19   hole. All the people that don’t embrace it, embrace losing sh*t loads of money.”

20            126.   Another potential competitor, Bellator, is viewed within the MMA Industry—and by the

21   UFC itself—as a “minor league,” a training ground for future UFC Fighters, or as a place for former

22   UFC Fighters to compete after they have been released by the UFC.

23            127.   Bellator athletes lack significant public notoriety, in part because it is a “minor league,”

24   and in part because the UFC refuses to co-promote with any of Bellator’s fighters regardless of talent or

25   merit, leaving Bellator unable to promote MMA events of relative significance. Bellator’s bout purses,

26   gate revenues, attendance figures, merchandise sales, television licensing fees and ad rates are minimal

27   compared to those obtained by the UFC.

28            128.   As White said on November 14, 2013 of Professional MMA Fighters under contract with

                                                           39

                                          ANTITRUST CLASS ACTION COMPLAINT
           Case 2:21-cv-01189-APG-VCF Document 1 Filed 06/23/21 Page 43 of 48



 1   Bellator, “I feel sorry for the kids that fight there. I do. I truly feel sorry for the kids that have to be stuck

 2   in that s**thole.”

 3           129.    Even though the UFC has publicly stated that it views Bellator as a “minor league” that

 4   does not present a competitive threat to the UFC, as part of the exclusionary scheme alleged herein, the

 5   UFC has nevertheless engaged in aggressive conduct to inhibit Bellator’s development into a viable rival

 6   promotion.

 7           B.        e UFC’s Exclusionary Scheme Substantially Foreclosed Competition in the
                     Relevant Input and Output Markets
 8
             130.         e UFC’s ongoing anticompetitive scheme has enhanced and maintained the UFC’s
 9
     monopoly power in the Relevant Output Market and monopsony power in the Relevant Input Market by
10
     substantially foreclosing competition in both Relevant Markets.
11
             131.         e UFC has used its exclusive contracts and dominant market power to prevent Fighters
12
     from competing for other MMA Promoters, foreclosing other Promoters’ access to a suﬃcient stable of
13
     top Fighters. By locking up the vast majority of top Fighters, including through provisions that gave the
14
     UFC the power to extend contracts perpetually, ensuring that contract end dates were staggered, and that
15
     the most valuable Fighters were locked up for the longest terms, the UFC’s Scheme has blocked potential
16
     competitors from entering or expanding. Without access to the top Fighters the UFC locked up with its
17
     contracts, other MMA promoters have given up on competing with the UFC for talent, and have become
18
     “feeder” leagues to the UFC or “minor” leagues.
19
             132.    As a result of the UFC’s scheme, compensation associated with fighting in MMA bouts to
20
     members of the Class has been and continues to be artificially suppressed. In addition, the
21
     anticompetitive eﬀects of the UFC’s exclusionary scheme in the Relevant Markets include, inter alia:
22
                     a.        reduced competitiveness of live Professional MMA events;
23
                     b.        artificially suppressed output in the Relevant Output Market, including fewer live
24
     Professional MMA bouts than would exist in the absence of the challenged anticompetitive scheme; and,
25
                     c.        artificially suppressed demand in the Relevant Input Market.
26
             133.         ere are no legitimate procompetitive justifications for the anticompetitive scheme
27
     alleged in this Complaint, or for any aspect of the anticompetitive conduct standing alone. Even if,
28

                                                             40

                                           ANTITRUST CLASS ACTION COMPLAINT
           Case 2:21-cv-01189-APG-VCF Document 1 Filed 06/23/21 Page 44 of 48



 1   arguendo, such justifications existed, there are less restrictive means of achieving those purported

 2   procompetitive eﬀects. To the extent the anticompetitive scheme or any aspect of the anticompetitive

 3   scheme has any cognizable procompetitive eﬀects, they are substantially outweighed by the

 4   anticompetitive eﬀects.

 5          C.        Plaintiﬀs and Members of the Class Suﬀered Antitrust Injury

 6          134.      As a direct and proximate result of the Defendants’ anticompetitive conduct, as alleged

 7   herein, Plaintiﬀs and all members of the Class suﬀered substantial losses to their business or property in

 8   that their compensation associated with fighting in one or more live Professional UFC-promoted MMA

 9   bouts was artificially suppressed during the Class Period.    e full amount of such damages will be

10   calculated after discovery and upon proof at trial.

11          135.      In return for signing a contract with the UFC, a UFC Fighter is scheduled, at the UFC’s

12   discretion, an average of fewer than two fights per year.    e starting pay for a UFC Fighter, as of 2015,

13   was $10,000 to “show,” i.e., compete in a bout, and $10,000 if the UFC Fighter is victorious in a bout as

14   a “win” bonus.

15          136.      As part of its eﬀort to foreclose potential rival MMA Promoters from accessing a critical

16   mass of top-ranked Professional MMA Fighters, the UFC has contracted with more Fighters than it needs

17   for bouts during any given year.     e UFC has consistently been able to keep Fighters bound by the

18   exclusionary provisions in its contracts—and thus unavailable to other MMA promoters—while

19   simultaneously promoting an insuﬃcient number of bouts given the number of Fighters on its roster.           e

20   UFC has been able to suppress the number of events in which Fighters would participate below what

21   Fighters would otherwise prefer and maintain significantly more Fighters under contract than it could use

22   in bouts. In April 2014, UFC President Dana White acknowledged that the UFC has contracts with more

23   Professional MMA Fighters than necessary, stating: “We have 500 guys under contract, which is a lot

24   more than we really need, and after each show, we really, really need to take a close look at what we do

25   with guys.” Because the UFC only pays Fighters when the compete in bouts, this conduct bolster’s the

26   UFC’s scheme to enhance its monopoly and monopsony power in the Relevant Markets without oﬀering

27   any countervailing benefits to Fighters.

28          137.      Unlike boxing, where promoters frequently advance funds to cover the costs of medical

                                                           41

                                          ANTITRUST CLASS ACTION COMPLAINT
           Case 2:21-cv-01189-APG-VCF Document 1 Filed 06/23/21 Page 45 of 48



 1   tests, training camps, coaches, food and nutrition, sparring partners, and living expenses, UFC Fighters

 2   bear their own costs. UFC Fighters typically pay out approximately 15 to 25% of their MMA earnings to

 3   cover the costs of gym memberships and management fees and must also pay the costs of any necessary

 4   sparring partners brought into the athlete’s training camp in preparation for a bout.

 5          138.       As a result of the anticompetitive scheme, the UFC is able to compensate UFC Fighters

 6   below competitive levels even though UFC events have among the highest average ticket prices in all of

 7   sports. UFC fighters collectively earn less than 20% of the revenues generated by UFC events, whereas

 8   athletes in boxing, MLB, the NBA, the NFL, and the NHL all earn 50% or more—sometimes

 9   substantially more—of revenues generated by those sports.

10          139.       Additionally, the UFC has been able to raise ticket and PPV prices significantly above

11   competitive levels as the UFC consolidated its market dominance through the conduct alleged herein.

12   Where the average live ticket price for a major UFC event was $178 in 2005, it is now approximately

13   $300. Under Zuﬀa, the UFC has also increased its prices for PPV events from an average of $28.91 per

14   event for its first broadcast in 2001 to the current price of $69.99 per event.

15          140.       e conduct comprising the UFC’s anticompetitive scheme is continuing and so are the

16   damages suﬀered by the members of the Class.

17   VIII. INTERSTATE COMMERCE

18          141.         e UFC engages in interstate commerce and in activities substantially aﬀecting interstate
19   commerce including (1) promotion of MMA events in nearly all of the states comprising the United
20   States, (2) PPV, television, and Internet subscription-based broadcasts which occur throughout the United
21   States, (3) sale, distribution or licensing of merchandise throughout the United States, and (4) production
22   of television and Internet subscription-based programming which occurs throughout the United States.
23
     IX.    CLAIM FOR RELIEF FOR MONOPSONIZATION UNDER SECTION 2 OF THE
            SHERMAN ACT
24

25          142.       Plaintiﬀs incorporates by reference all of the preceding and ensuing paragraphs as if fully

26   alleged herein.

27          143.         e relevant geographic market is the United States, or in the alternative, North America.

28          144.         e Relevant Markets include the markets for (a) promoting Professional MMA bouts in

                                                            42

                                           ANTITRUST CLASS ACTION COMPLAINT
           Case 2:21-cv-01189-APG-VCF Document 1 Filed 06/23/21 Page 46 of 48



 1   the United States (the “Relevant Output Market”), and (b) the market for Professional MMA Fighter

 2   services (the “Relevant Input Market”).

 3          145.      e UFC possesses monopoly power in the Relevant Output Market and monopsony

 4   power in the Relevant Input Market, whether the geographic market includes the U.S. only, North

 5   America only, or the entire world.    e UFC has obtained, enhanced, and maintained dominance in both

 6   Relevant Markets through the exclusionary scheme alleged herein.      e UFC has abused and continues to

 7   abuse that power to maintain and enhance its market dominance in the market for Professional MMA

 8   Fighter services through an exclusionary scheme to impair and substantially foreclose competition by

 9   depriving actual and potential competitors in the Relevant Markets of necessary inputs (including, e.g.,

10   top-ranked Professional MMA Fighters) and pursuing an aggressive strategy of merging with or

11   purchasing the would-be rivals that its scheme had first competitively impaired.

12          146.      e UFC’s exclusionary scheme includes, but is not limited to, the following conduct: (a)

13   causing or directly and intentionally contributing to the failure of competing MMA Promotions and

14   acquiring actual or potential rival promotions to eliminate competing titles from the marketplace and to

15   obtain the contracts of Professional MMA Fighters; and (b) leveraging its monopsony and monopoly

16   power in the Relevant Markets through the use of long-term Exclusive Agreements with Professional

17   MMA Fighters.

18          147.    By locking up the vast majority of top-ranked MMA Fighters across all major weight

19   classes to multi-bout exclusive contracts that are eﬀectively perpetual, the UFC’s exclusionary scheme

20   has substantially foreclosed competition in the Relevant Markets by ensuring that no rival MMA

21   Promoter can obtain a critical mass of top Fighters, thereby impairing the ability of any MMA Promoters

22   to compete with the UFC in either Relevant Market.

23          148.    As a direct and proximate result of this continuing violation of Section 2 of the Sherman

24   Act, Plaintiﬀs and members of the Class have suﬀered injury and damages in the form of artificially

25   suppressed bout compensation in amounts to be proven at trial.

26          149.    Plaintiﬀs, on behalf of themselves and other members of the Class, seek money damages

27   from Defendants for these violations.     ese damages represent the additional compensation Plaintiﬀs and

28   other members of the Class would have received for their Professional MMA Fighter services absent the

                                                         43

                                          ANTITRUST CLASS ACTION COMPLAINT
           Case 2:21-cv-01189-APG-VCF Document 1 Filed 06/23/21 Page 47 of 48



 1   anticompetitive scheme alleged herein.      ese actual damages should be trebled under Section 4 of the

 2   Clayton Act. 15 U.S.C. §15. Plaintiﬀs’ and Class members’ injuries are of the type the antitrust laws were

 3   designed to prevent, and flow directly from the Defendants’ unlawful conduct.

 4          150.    Plaintiﬀs, on behalf of themselves and other members of the Class, seek injunctive relief

 5   barring Defendants from engaging in the anticompetitive scheme alleged herein.         e violations set forth

 6   above, and the eﬀects thereof, are continuing and will continue unless injunctive relief is granted.

 7   X.     DEMAND FOR JUDGMENT

 8          151.    WHEREFORE, Plaintiﬀs, on behalf of themselves and the proposed Class, respectfully

 9   ask the Court for a judgment that:

10                  a.      Certifies the case as a class action pursuant to Fed. R. Civ. P. 23(a), 23(b)(2) and

11   (b)(3), and appoints Plaintiﬀs and their attorneys as class representative and class counsel, respectively;

12                  b.      Awards Plaintiﬀs and the Class treble the amount of damages actually sustained by

13   reason of the antitrust violations alleged herein, plus the reasonable costs of this action including

14   attorneys’ fees;

15                  d.      Orders such equitable relief as is necessary to correct for the anticompetitive

16   market eﬀects caused by the unlawful conduct of Defendants;

17                  e.      Enters judgment against each Defendant, holding each Defendant jointly and

18   severally liable for the antitrust violations alleged; and

19                  f.      Directs such further relief as it may deem just and proper.

20   XI.    DEMAND FOR JURY TRIAL

21          Plaintiﬀs hereby demand a jury trial as provided by Rule 38(b) of the Federal Rules of Civil

22   Procedure.

23          Dated this 23rd day of June, 2021.

24                                                      Respectfully Submitted,

25                                                      KEMP JONES, LLP

26
                                                        By: /s/ Don Springmeyer
27                                                      Don Springmeyer, Esq. (Nevada Bar No. 1021)
                                                        3800 Howard Hughes Parkway, 17th Floor
28                                                      Las Vegas, Nevada 89169

                                                           44

                                          ANTITRUST CLASS ACTION COMPLAINT
     Case 2:21-cv-01189-APG-VCF Document 1 Filed 06/23/21 Page 48 of 48



 1                                     Eric L. Cramer, Esq. (Pro hac vice forthcoming)
                                       Michael Dell’Angelo, Esq. (Pro hac vice forthcoming)
 2                                     Patrick Madden, Esq. (Pro hac vice forthcoming)
                                       Mark R. Suter, Esq. (Pro hac vice forthcoming)
 3                                     BERGER MONTAGUE PC
                                       1818 Market St., Suite 3600
 4                                     Philadelphia, PA 19103

 5                                     Joseph R. Saveri, Esq. (Pro hac vice forthcoming)
                                       Joshua P. Davis, Esq. (Pro hac vice forthcoming)
 6                                     Kevin E. Rayhill, Esq. (Pro hac vice forthcoming)
                                       JOSEPH SAVERI LAW FIRM, INC.
 7                                     601 California St., Suite 1000
                                       San Francisco, California 94108
 8
                                       Richard A. Koffman, Esq. (Pro hac vice forthcoming)
 9                                     Benjamin D. Brown, Esq. (Pro hac vice forthcoming)
                                       Daniel Silverman, Esq. (Pro hac vice forthcoming)
10                                     COHEN MILSTEIN SELLERS & TOLL, PLLC
                                       1100 New York Ave., N.W., Suite 500, East Tower
11                                     Washington, DC 20005

12                                     Robert C. Maysey, Esq. (Pro hac vice forthcoming)
                                       Jerome K. Elwell, Esq. (Pro hac vice forthcoming)
13                                     WARNER ANGLE HALLAM JACKSON &
                                       FORMANEK PLC
14                                     2555 E. Camelback Road, Suite 800
                                       Phoenix, AZ 85016
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                         45

                           ANTITRUST CLASS ACTION COMPLAINT
